Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 1 of 77

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

ROSE HILLS,
Plaintiff,

M th wp

§ Civil Action No. 6:18-cv-00301-ADA-JCM
SAM’S EAST, INC., SAM’S CLUB, AND §
WAL-MART, INC., FORMERLY KNOWN §
AS WAL-MART STORES, INC., §
Defendants. §

vs.

DEFENDANTS’ MOTION TO EXCLUDE THE EXPERT OPINIONS OF
HECTOR MIRANDA-GRAJALES, MD, CLCP

TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, Sam’s East, Inc., Sam’s Club, and Wal-Mart Inc., formerly known as Wal-
Mart Stores, Inc. (collectively “Defendants”) in the above-styled and numbered cause and files
this Motion to Exclude the Expert Opinions of Hector Miranda-Grajales, M.D., CLCP, and for
cause would show as follows:

I. SUMMARY OF ARGUMENT

The opinions of Plaintiffs retained expert, Dr. Miranda-Grajales, should be excluded as
they are: unreliable, irrelevant, lack proper foundation, and include improper legal conclusions.
Dr. Miranda-Grajales testified that he relied solely on one cost source in arriving at the cost of
Plaintiffs future medical treatment while discounting Plaintiff's actual billed charges for the same
treatment. He further admits that his cost of treatment fails to account for the time value of money
and is without the support of an accredited economist or other similar expert. Dr. Miranda-Grajales
admits he lacks the expertise necessary to evaluate Plaintiff's future cost per the time value of

money. Lastly, Dr. Miranda-Grajales provides conclusory unfounded medical opinions regarding

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 2 of 77

causation of Plaintiff's alleged injuries. Thus, his opinions will not assist the trier of fact and should
be excluded.
Il. BACKGROUND

This matter arises out of an incident that occurred in the parking lot of the Sam’s Club
located in Temple, Texas on October 13, 2016. See Ex. A: PIf’s First Am. Cmplt. Plaintiff seeks
recovery of medical expenses in the past and future, among other claimed damages. See id. In
support of her claims, Plaintiff identifies Hector Miranda-Grajales, M.D., CLCP, as a retained
testifying expert. See Ex. D: PIf’s Expert Disclosures. Based on this designation, Dr. Miranda is
expected to testify that Plaintiff's collision caused injuries for which she will require future
medical treatment in the total amount of $713,802.00 to $1,261,770.00. See id.; see also, Ex. A.

Il. ARGUMENTS & AUTHORITIES

Federal Rules of Evidence 702 and 703, as interpreted in Daubert v. Merrell Dow Pharm.,
Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), govern the
admissibility of testimony of expert witnesses. Before allowing expert testimony to be heard, a
district court must be assured that the proffered witness is qualified to testify by virtue of his or
her "knowledge, skill, experience, training or education." See id. The party seeking to rely on
expert testimony bears the burden of establishing, by a preponderance of the evidence, that all
requirements have been met. Daubert, 509 U.S. at 593, n.10; Moore v. Ashland Chem., Inc., 151
F.3d 269, 276 (5th Cir. 1998); Kumho, 526 U.S. at 147.

In Daubert, the Supreme Court held that expert scientific testimony must be "grounded in
the methods and procedures of science" and based on "more than a subjective belief or unsupported
speculation." Jd. at *24 (quoting Daubert, 509 U.S. at 590). The Supreme Court explained that

proposed testimony must be supported by appropriate validation, that is, "good grounds," based

 

Defendants’ Motion to Exclude Plaintiffs Expert Opinion Page 2

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 3 of 77

upon what is known. Id. To be admissible under the Daubert standard, an expert's opinion must
have a "reliable basis in the knowledge and experience of his discipline." Jd._To determine
reliability of expert opinion, trial courts must analyze the Robinson factors, which include:

(1) the extent to which the theory has been or can be tested;

(2) the extent to which the technique relies upon the subjective interpretation of the
expert;

(3) whether the theory has been subjected to peer review and/or publication;
(4) the techniques potential rate of error;

(5) whether the underlying theory or technique has been generally accepted as valid by
the relevant scientific community; and

(6) the non-judicial uses which have been made of the theory or technique.
Robinson, 923 S.W.2d at 557.

In evaluating the admissibility of expert testimony, the key factors are reliability and
relevance. Daubert, 509 U.S. at 589 (under Rule 702, expert testimony must be "not only relevant,
but reliable"). The overarching goal of Daubert's gatekeeping requirement, however, is to ensure
the reliability and relevancy of expert testimony and to make certain that an expert, whether basing
testimony upon professional studies or personal experience, employs in the courtroom the same
level of intellectual rigor that characterizes the practice of an expert in the relevant field. Kumho,
526 U.S. at 152. A district court should refuse to allow an expert witness to testify if it finds that
the witness is not qualified to testify in a particular field or on a given subject. Wilson v. Woods,
163 F.3d 935, 937 (Sth Cir. 1999). The issue is whether a particular expert has "sufficient
specialized knowledge to assist the jurors [or trier of fact] in deciding the particular issues... ."

Kumho, 526 U.S. at 156 (internal quotation omitted). It is the role of the district court to assure

"that the proffered witness is qualified to testify by virtue of his ‘knowledge, skill, experience,

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 4 of 77

training, or education." Jd. (quoting FED. R. Evip. 702). A court "should refuse to allow
an expert witness to testify if the witness is not qualified to testify in a particular field or on a given
subject." Jd.; Falcon v. State Farm Lloyds, No. 1:12-CV-491-DAE, 2014 U.S. Dist. LEXIS 83040,
at *10-11 (W.D. Tex. June 16, 2014).

When the testimony involves scientific knowledge, the expert’s conclusions must be
“srounded ‘in the methods and procedures of science.’” Robinson, 923 S.W.2d at 557 (quoting
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590 (U.S. 1993)). Otherwise, the testimony
is “no more than ‘subjective belief or unsupported speculation.” Jd. (quoting Daubert, 509 U.S. at
590). Because the party sponsoring the expert bears the burden of showing that the expert’s
testimony is admissible, the burden of presenting understandable evidence that will persuade the
trial court is on the party presenting the expert’s testimony. See Robinson, 923 S.W.2d at 557.

A. Dr. Miranda’s Opinions Are Irrelevant, Unreliable, Lack Proper Foundation and

Must be Excluded as They are Based on One Cost Source of Which Dr. Miranda

Lacks Knowledge of the Specific Data Upon Which that Source Relies and His

Opinions Are Not Based on His Own Expertise or Specialized Knowledge.

In the instant case, Dr. Miranda opines that Plaintiff will require medical treatment and
care for the rest of her life (another 48 years). See Ex. “A” at p. 2-12. Per Dr. Miranda’s testimony,
he relies solely on the Fairhealth.org website in identifying the present cost of the prescriptions he
includes in Plaintiff's life care plan. See Ex. C 66:14-67:22. Dr. Miranda testified that he subscribes
to this website, inserts the CPT code and a ZIP code, and Fairhealth.org will provide a cost of
treatment. See Id. Dr. Miranda has no knowledge of the data upon which this website relies in
arriving at the cost of treatment it provides to him. See Jd. Dr. Miranda simply inputs information
and the website spits out a response. In fact, Dr. Miranda cannot tell the jury what data the website

considers, other than billed rates gathered from providers in the certain area from Medicare and

private payers, in arriving at a particular cost. See Jd. Specifically, Dr. Miranda cannot explain to

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 5 of 77

the jury the particular data the website relies on, the particular payors, particular billers, how large
a server they use, or how large a sample they use in formulating a particular medical cost. See Id.
However, Dr. Miranda does know the cost of Plaintiffs actual past treatment, the same of which
is also included in her life care plan. As an example, Dr. Miranda included in Plaintiff's life care
plan a recommendation that she have one cervical MRI every five years at a cost of $2,954.00 per
MRI. See Ex. “A” at p. 8,12. This estimated cost, obtained solely from his reliance on
Fairhealth.org, is $2,602.00 more than the actual amount Plaintiff was charged for this same
treatment as noted in her billing records related to the underlying incident. See Ex. “C” at 68:3-
17. Further, Dr. Miranda admits that he solely relies on this database to determine the cost of
treatment, like a cervical MRI, and did not refer to Plaintiff's own billing records for the same
treatment she already incurred and that she will continue to incur in the future if she follows the
life care plan. See Ex. “C” at 68:18-25 and 69:15-22.

Dr. Miranda’s sole reliance on one database that he did not create and does not have
knowledge of the data utilized by that database is unreliable and lacks any sort of scientific
approach or specialized knowledge. It does not require an expert to input a CPT code in a website
as Dr. Miranda did when he created Plaintiff's life care plan. In essence, the jury is capable of
completing the same task and obtaining the same information as Dr. Miranda. Accordingly, his
opinions do nothing to assist the trier of fact in this case and should be excluded.

B. Dr. Miranda’s Opinions Are Irrelevant, Unreliable, and Lack Proper
Foundation and Must be Excluded as They Fail to Account for the Time Value

of Money.

In the instant case, Dr. Miranda opines that Plaintiff will require medical treatment and
care for the rest of her life (another 48 years). See Ex. “A” at p. 2-12. As noted above, and per Dr.

Miranda’s testimony, he relies solely on the Fairhealth.org website in identifying the cost of the

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 6 of 77

prescriptions he includes in Plaintiffs life care plan. See Ex. “C” 66:14-67:22. Dr. Miranda
testified that he subscribes to this website for him to utilize in obtaining a cost of treatment. See
Id.

In his report, Dr. Miranda determines the nominal values, i.e. the value in today’s dollars,
of the medical treatment, care, and therapies Plaintiff will allegedly require in the future and
extrapolates those nominal costs over the course of Plaintiff's remaining 48 years of life. See id.
To take a specific example, Dr. Miranda opines that Plaintiff will require 1 unit of the drug
Emgality for the treatment of post-traumatic headaches per month each year of her life through the
age of 85. Id. at p. 12. Dr. Miranda determines the nominal value of this injection/unit, i.e. how
much it would cost today, and uses that nominal value to opine as to what the injection will cost
in 2068, when Plaintiff will actually receive the injection. /d. at p. 8, 12. Dr. Miranda offers no
opinion as to the future or present value of any of the treatment he recommends for Plaintiff over
the next 48 years. Jd. at p. 1-12. Because Dr. Miranda offers no opinion as to the future or present
value of the costs of Plaintiff's future medical care, his opinions regarding the nominal value of
the care are irrelevant; they will not aid or assist the jury in determining what the medical care will
cost in the future when the costs are actually incurred by the Plaintiff. Jd; see also Gharda USA,
464 S.W.3d at 349.

Further, Dr. Miranda admits in his deposition that he did not adjust Plaintiff's life care plan
to account for the time value of money. See Ex. “C” at 45:21-23 and 46:23-47:12. Even more
interesting is that not only does Dr. Miranda not account for the present value of money, he also
admits that the drugs he includes in Plaintiff's life care plan can reduce in price over time. See Ex.
“C” at 45:24-46:7. Absent the assistance of an economist or other expert in the area of accounting,

the jury cannot determine the accurate cost of Plaintiff’s life care plan if solely relying on the life

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 7 of 77

care plan or Dr. Miranda’s testimony. Dr. Miranda’s nominal value opinions cannot withstand
scrutiny under the Robinson factors as his nominal value opinions fail to account for inflation,
discounts, and other “time value of money” factors, his opinions have an extremely high rate of
potential error. See Robinson, 923 S.W.2d at 557. While Dr. Miranda may accurately identify the
cost of certain medical treatment modalities today, these nominal value estimates are plainly
erroneous and unreliable insofar they purport to identify what the same treatment modality will
cost over the course of the next 48 years.

Further, by comparing the rate of inflation as applied to the costs of medical treatment over
the past five (5) years, the Court will also see that Dr. Miranda’s nominal value opinions also fail
the testability Robinson factor. Between 2013 and 2017, the costs of medical care in an average
USS. city experienced an average inflation rate of 2.7% per year. Consumer Price Index, Calendar
Year Historical, 2013-2017, UNITED STATES DEPARTMENT OF LABOR, BUREAU OF LABOR
STATISTICS,
https://www.bls.gov/regions/southwest/data/consumerpriceindexcyhistorical_southwest_table.ht
m (last visited April 27, 2018). Given this average rate of inflation over the past five (5) years, it
is apparent that the costs of medical care will continue to vary each and every year. Jd. Because
Dr. Miranda’s nominal value opinions fail to account for the variability in the costs of medical
care they are patently unreliable and will not assist the jury. Dr. Miranda’s nominal value opinions
do not account for the time value of money and are thus missing an essential piece of analysis. See
Ex. “A” at p. 1-14; see also Ex. “C” at 59:4-18. Plaintiff did not timely designate any expert to
proffer an opinion reducing Dr. Miranda’s nominal value calculations into their present or future

value. See Ex. “D”.

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 8 of 77

Since Dr. Miranda is not qualified to render an opinion that properly accounts for the time
value of money per his own testimony (See Ex. “C” at p. 97:17-20), his opinions do not reliably
identify the true cost of Plaintiffs medical treatment in the future when those costs are actually
incurred. Therefore, Defendant moves this Court to exclude Dr. Miranda’s testimony and opinions
due to the analytical gap created by his failure to account for the time value of money. As a result,
Defendant moves this Court to exclude the opinions and testimony of Dr. Miranda because they
are unreliable under the Robinson factors and will not assist the jury in determining the cost of
Plaintiff's future medical treatment.

C. Dr. Miranda’s Opinions Are Inadmissible Legal Conclusions.

Statements of advocacy and legal conclusions do not assist the factfinder and are
inadmissible. Am. Home Assur. Co. v Cat Tech, LLC, 717 F.Supp.2d 672, 681 (S.D. Tex. 2010)
(citing Snap-Drape v. Comm’r of Internal 13 Revenue, 98 F.3d 194, 197-98 (Sth Cir. 1996)). The
court may exclude expert testimony that usurps the role of the judge or jury by proffering legal
opinions or conclusions. Fisher v. Halliburton, No. H-06-1168, 2009 WL 5216949, at *2 (S.D.
Tex. Dec. 21, 18, 2009) (citing Askanase v. Fatjo, 130 F.3d 657, 673 (Sth Cir. 1997)). The burden
of proving the admissibility of an expert’s testimony rests on Plaintiffs as the party offering the
expert as a witness. See Bocanegra v. Vicmar Services, 320 F.3d 581, 585 (5th Cir. 2003). [I]t does
not help the jury for an expert to give testimony that ‘states a legal standard or draws a legal
conclusion by applying law to the facts,”...because it ‘supplies the jury with no information other
than the witness’s view of how the verdict should read...” U.S. v Offill, 666 F.3d 168, 175 (4th
Cir. 2011).

Dr. Miranda included in Plaintiff's life care plan that the conditions of post-traumatic

headaches; post-traumatic cervical radiculopathy; and post-traumatic disc herniations at C5-6, C7-

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 9 of 77

T1, and T1-2 are causally related to the underlying incident. See Ex. “A” at p. 7. In providing this
opinion, Dr. Miranda does not provide any scientific or technical methodology or reasoning for
such conclusions. See id. He simply draws legal conclusions from particular case facts/verbal
history without providing an actual mechanism of injury that caused Plaintiff's conditions. See
Offill, 666 F.3d at 175. During his deposition, when given an opportunity to explain the
methodology behind or approach to reaching his ultimate opinions, Dr. Miranda continuously
referenced Plaintiff's verbal history and portions of her medical records but he could not articulate
how the conditions were specifically caused by the fall as opposed to her prior car accidents and
prior assault. Dr. Miranda could not provide specific scientific or technical bases to support his
opinions regarding causation of Plaintiffs medical conditions. See Ex. “C’”’: at 32:8 — 40:25, 95:10-
14. Instead, he simply reiterates conclusory statements regarding his opinion that Plaintiffs
conditions were caused by the underlying incident. See id. Because Dr. Miranda’s proposed
testimony is solely compromised of statements of advocacy, bare facts and legal conclusions, it
will not assist the trier of fact and is inadmissible. See Am. Home Assur., 717 F.Supp.2d at 681
(citing Snap-Drape, 98 F.3d at 197-98).
Til. PRAYER

WHEREFORE PREMISES CONSIDERED, Defendants respectfully request that the

Court grant Defendants’ Motion to Exclude the Expert Opinions of Hector Miranda-Grajales, MD,

CLCP, and grant any other relief, at law or in equity, the Court deems appropriate.

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 10 of 77

Respectfully submitted,
WALTERS, BALIDO & CRAIN, L.L.P.

/s/ Brett H. Payne

 

BRETT H. PAYNE - 00791417
Great Hills Corporate Center

9020 N. Capital of Texas Hwy
Building II, Ste 225

Austin, Texas 78759

Tel: 512-472-9000

Fax: 512-472-9002

Email: paynevfax@wbclawfirm.com

ATTORNEY FOR DEFENDANTS

CERTIFICATE OF SERVICE

This is to certify that on this the 31st day of January 2020, a true and correct copy of the

foregoing has been forwarded to all counsel of record.

/s/ Brett H. Payne

 

BRETT H. PAYNE

 

Defendants’ Motion to Exclude Plaintiff's Expert Opinion Page 2

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 11 of 77

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

ROSE HILLS, §

Plaintiff, §

§

vs. §

§ Civil Action No. 6:18-cv-00301-ADA-JCM
SAM’S EAST, INC., SAM’S CLUB, AND §
WAL-MART, INC., FORMERLY KNOWN §
AS WAL-MART STORES, INC., §
Defendants. §

ORDER GRANTING DEFENDANTS’ MOTION EXCLUDE THE EXPERT OPINIONS
OF HECTOR MIRANDA-GRAJALES, MD, CLCP

On this day came on the be heard Defendants’ Motion to Exclude the Expert Opinions of
Hector Miranda-Grajales, MD, CLCP (““Defendant’s Motion’), and the Court having reviewed the
papers on file in this cause and having heard arguments of counsel, if such arguments were
requested, it is of the opinion of the Court that Defendants’ Motion should be GRANTED in its
entirety and Dr. Miranda’s opinions and testimony be EXCLUDED from trial.
(1) It is therefore ORDERED, ADJUDGED and DECREED by the Court that
Defendants’ Motion is in all parts GRANTED;
(2) It is therefore ORDERED, ADJUDGED and DECREED by the Court that the
expert opinions, expert report, and any expert testimony of Dr. Hector Miranda-
Grajales are hereby EXCLUDED from this suit in their entirety.

(3) All relief not expressly granted or denied herein is hereby DENIED.

SIGNED this day of , 2020.

 

JUDGE PRESIDING

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 12 of 77

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

ROSE HILLS, §
Plaintiff, §

§

VS. §
§
SAM’S EAST, INC., SAM’S CLUB, AND §
WAL-MART, INC., FORMERLY KNOWN §

AS WAL-MART STORES, INC., §
Defendants. §

Civil Action No. 6:18-cv-00301-ADA-JCM

APPENDIX IN SUPPORT OF DEFENDANTS’ MOTION EXCLUDE THE EXPERT
OPINIONS OF HECTOR MIRANDA-GRAJALES, MD, CLCP

EXHIBIT A:

EXHIBIT B:

EXHIBIT C:

EXHIBIT D:

Life Care Plan for Rose Hills — July 14, 2019
Cirriculum Vitae — Hector A. Miranda-Grajales, MD, CLCP
Deposition of Hector A. Miranda-Grajales, MD, CLCP - January 16, 2020

Plaintiff Rose Hill’s Expert Disclosures — July 18, 2019

Respectfully submitted,

WALTERS, BALIDO & CRAIN, L.L.P.

/s/ Brett H. Payne

 

BRETT H. PAYNE - 00791417
Great Hills Corporate Center

9020 N. Capital of Texas Hwy
Building HU, Ste 225

Austin, Texas 78759

Tel: 512-472-9000

Fax: 512-472-9002

Email: paynevfax@wbclawfirm.com

ATTORNEY FOR DEFENDANTS

 

Appendix in Support of Defendants’ Motion to Exclude Plaintiff's Expert Opinions

Page 1

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 13 of 77

CERTIFICATE OF SERVICE

This is to certify that on this the 31st day of January 2020, a true and correct copy of the

foregoing has been forwarded to all counsel of record.

/s/ Brett H. Payne

 

BRETT H. PAYNE

 

Appendix in Support of Defendants’ Motion to Exclude Plaintiff's Expert Opinions Page 2

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 14 of 77

EXHIBIT A

 

 

 

DEFENDANTS’ MOTION TO EXCLUDE PLAINTIFF’S EXPERT OPINIONS PAGE 11
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 15 of 77

    
    

es

a es
are
ae ees

E CARE PLANNER

  

Life Care Plan

Rose Hills

DOB; 08/12/81
Date of Report: 07/14/19

MD Certified Life Care Planner

4201 Bee Caves Road
Suite C-213
West Lake Hills, TX 78746

512-960-4717

 

Page 1 of 12

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 16 of 77

 

Client: Rose Hills Date of Report: 07/14/19

DOT: 10/13/16

Life Expectancy: 48 years.
Date of Evaluation: 7/11/19

Location of Evaluation:
4201 Bee Caves Rd, Suite C-213, West Lake Hills, TX 78746

Report completed by: Dr. Hector Miranda-Grajales, MD, CLCP

 

Page 2 of 12

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 17 of 77

Introduction

 

A life care plan is a dynamic document based upon published standards of practice,
comprehensive assessment, data analysis, and research, which provides an organized, concise
plan for current and future needs with associated costs for individuals who have experienced
catastrophic injury or have chronic health care needs. (International Academy of Life Care
Planners, 2003. Established during the 2000 Life Care Planning Summit). A life care plan is
designed, among many things, to help reduce medical complications and provide the best
possible care for the unique needs of the particular patient involved.

The opinions, diagnoses, and conclusions mentioned in this report are based within a
reasonable degree of rehabilitation and medical certainty. These opinions are based on my
clinical experience as well as my training in physical medicine and rehabilitation, pain
management, and life care planning. They are also based on the history provided, records
reviewed, and examination findings. J reserve the right to modify my opinion should new

information be made available to me.

Independent Medical Examination (IME) Report For Life Care Plan

 

In regards to: Rose Hills (examinee and patient)

Date of Birth: 8/12/81

Date of Loss: 10/13/16

Examiner: Hector Miranda-Grajales, MD

Specialty: Physical Medicine & Rehabilitation/Interventional Pain Management/Life Care
Pianner

Date of IME: 7/11/19

Page 3 of 12

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 18 of 77

Questionnaire

Home address: 1814 Buckskin Trl, Temple, TX 76502

Cell phone number: 254-421-0014

Age: 37

Race: Hispanic

Sex: Female

Dominant hand: Right

Work history: Hair stylist.

Prior accidents: She was involved in a car accident in 1999; she did not have chronic headaches
or pain after that accident; she did not treat with a chiropractor, physical therapist, pain doctor, or
surgeon after that accident. She was involved in another accident in 2000 or 2001. She was
taken to the hospital by ambulance and was discharged home the same day. She developed
lower back and right hip pain that resolved with chiropractic care. She did not have aggravated
headaches after that accident. She did not treat with physical therapy, pain management, or
surgeon after that accident. In 2002 she was assaulted and was punched in the nose and went to
the ER. She did not have aggravated headaches, neck or back pain after that assault. She has not
been assaulted, injured-in a car accident, or in another slip and fall incident since the slip and fall
of 10/13/16.

Has the patient ever had any disability prior to the accident in question?

Can the patient drive a car? Yes.

Sleeping habits: She wakes up at night with neck pain and headaches.

Social Activities: She reports with Emgality injections she can function more.

Activities of Daily Living: She is independent in ADLs.

Disclaimer
The examinee was informed that today’s examination was to evaluate specific conditions
pertinent to the accident in question; hence, information provided would not be confidential.
Prior to the physical examination the patient was instructed not to perform any maneuver that
might cause injury or exacerbation of symptoms, and to advise the examiner to avoid or

immediately abort any such test.

Page 4 of 12

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 19 of 77

Records Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Provider Note Type Summary —

10/13/16 -— Incident report | Mrs. Hiils fell at the parking lot.

10/13/16 | Baylor Scott & White | Progress note She treated for whiplash injury, shoulder pain, neck
pain.

10/17/16 Baylor Scott & White Progress note She treated for neck and wrist pain.

10/18/16 Baylor Scott & White Progress note She treated for neck and left wrist pain.

10/21/2016 | Comprehensive Injury | Billing records | As of 10/21/16 she reported headaches.

- 1/9/17 ‘Treatment Services

10/31/2016 | Baylor Scott & White | Progress note She treated for neck pain and headaches.

~ 8/14/17

11/14/2016 | PT Progress note She treated for neck pain and headaches.

~ 1/6/17

2/24/17 Pain Specialists of Progress note She treated for pain in: neck, left shoulder, and left

Austin arm. She was diagnosed with cervical radiculopathy

and a cervical ESI was recommended.

4/8/2019 - | Baylor Scott & White Progress note Mrs. Hills treated for post-traumatic headaches and

11/29/17 neck pain. Her cervical MRI showed disc
protrusions in: C5-6, C7-T1, T1-2.

Summary

 

HPI: Mrs. Hills is a 37 y/o woman who was injured in a slip and fall accident on 10/13/16 at
Sam’s Club parking lot. She did not hit her head. She landed on her hands and knees, She did

not hurt at the time of the fall. She went home that day and when she woke up she “could not

move her neck.” She then went to the ER the same day of the slip and fall due to neck pain and

headaches. She eventually developed numbness in her left 4" and 5'* digits that persists to today.

She treated with a chiropractor, but this treatment did not provide long term relief. She treated at

Pain Specialists of Austin. Her pain doctor recommended injections of her neck. However, she

has glaucoma and her ophthalmologist advised against doing any kind of steroid injections

“because I can go blind.” She did not proceed with cervical steroid injections.

Note, she was on gabapentin, but this did not help. She had an adverse reaction to Lyrica, she

was “seeing things” while on that medication. Robaxin did not help much either. She is treating

with Dr. Cabret for her headaches. She started Emgality injections for her migraines. She had a

Page 5 of 12

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 20 of 77

history of headaches prior to the fall, since her mid 20s, but those headaches were resolved with
over the counter medications and were not nearly as frequent and severe as they have become
since the fall of 10/13/16.

Her post-traumatic headaches started after the fall of 10/13/16, They are constant; intensity: 6-
9/10; her room is “blacked out” because bright lights make her headaches worse (also worsened
with noise, and certain smells); she reports that Emgality, a prophylactic headache medication,
helps bring down her headaches to 6/10. Without the Emgality, she would throw up from the
nausea, and would be dizzy. Prior to taking Emgality she was taking anti-emetic medications
daily, and now she only takes them once a week. She cannot take triptans because they make her
drowsy. She takes Nortriptyline to sleep better. She takes dihydroergotamine 4mg/mL sprays
for severe headaches at least twice a week. The headaches are throbbing, stabbing, shooting,
tension-like. They’re located on the back of her head and shoot to the front.

Her neck pain is constant; quality: throbbing, burning; it shoots down the left arm; intensity: 5-
9/10; not associated with spasms; worsened with neck motion.

Review of Systems: as above.

Medications: Dihydroergotamine 4mg/mL sprays twice a week, Emgality 120mg/ml once a
month, Reglan 10mg once a week, birth control, eye drops for glaucoma, Nortriptyline 40mg at
night.

PMH: Glaucoma.

PSH: Tubal ligation.

Allergies: NKDA.

FH: Mother: diabetic, hypertension (alive); father: alive, has hypertension.

Social History: She does not smoke cigarettes or drink alcohol.

Physical Exam:

Constitutional: Patient is A & O X 3, normal in appearance, attention to hygiene and body
habitus, in no apparent distress and coherent and cooperative.

Eyes: Examination of eyes reveals normal eyelids and conjunctivae; normal irises.
ENT/Mouth: Normal external ears and nose; normal hearing

Cardiovascular: no edema in extremities; palpable pedal pulses

Page 6 of 12

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 21 of 77

Respiratory: normal respiratory effort

MSK:
ROM: Limited cervical ROM on extension and rotation due to pain.
Palpation: Tenderness to palpation in cervical paraspinal muscles.
Strength: 5/5 in upper and lower extremities.
Sensation: Intact to light touch in upper and lower extremities.
DTRs: 2+ in upper and lower extremities.

Neuro: Cranial nerves intact.

Analysis Of Findings

 

Diagnoses: The patient suffers from the following conditions, which are causally related to the
slip and fall of 10/13/16:

1. Post-traumatic headaches.

2. Post-traumatic cervical radiculopathy.

3. Post-traumatic disc herniations in: C5-6, C7-T1, T1-2.
Clinical Status: It is within a reasonable degree of medical certainty that the patient’s

impairments are permanent.

Itemized Records

 

Pain Specialists of Austin - Records
BSW - bills

BSW - records

BSW - Supplement

CVS - meds

HEB - pt expense

Incident report

Plaintiff's First Amended Comp
Plaintiff's R.26 Initial Disclosures
Pltfs First Amended Disclosures
Rose Hills - deposition

Walmart - meds 2

Walmart - meds

SNNDYNP WN

eet fe
woRaSs*

Page 7 of 12

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 22 of 77

Cast Sources

 

1. Fair Health Online database was used to calculate medical services. The rates for care

and services are from the claimant’s geographical area.

2, Source for medications: Goodrx.com

Geozip: 76502

Year of benchmarks FAIR HEALTH: April 2019

 

 

 

 

 

 

Future care without ONBs

ltem Frequency CPT. j Rate

Neurology 3x per year 99214 | $ 212
*Dihydroergotamine 4mg/mL sprays twice a week | - $5,190 per year.
Emgality 120mg/pen 1 per month - $8,280 per year.
Reglan 10mg once a week - $4 per year.
Nortriptyline 40mg ghs - $207 per year.
Cervical MRI 1x every 5 years 72141) $ 2,954

 

 

 

*One spray has 0.5mg; it is sprayed twice in each nostril (2mg per use). 1 vial has 3.5 mL (14 mg per
vial), At twice a week, she is using 4mg/week or 208 mg/year (52*4=208), She will need 15

(208/14=15) vials per year.

$346 per vial. $5,190 per year.

 

 

 

 

 

 

 

Future care with ONBs
Item Frequency CPT Rate
Neurology 3x per year 99214 $ 212
Bilateral greater and lesser 2x per year 64405x2, 64450x2 | $ 5,708
occipital nerve blocks (ONB)
Dihydroergotamine 4me/mL sprays twice | - $5,190 per year.
a week
Emgality 120mg/pen 1 per month - $8,280 per year.
Reglan 10mg once a week - $4 per year.
Nortriptyline 40mg ghs - $207 per year.
Cervical MRI 1x every 5S years 72141 $ 2,954

 

 

 

Page 8 of 12

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 23 of 77

Item CPT Rate

 

Greater ONB | 64405 $1,708

 

LesserONB | 64450 $1,146

 

 

Hector A. Miranda-Grajales, M.D., C.L.C.P.

Diplomate of American Board of Physical Medicine and Rehabilitation
Board Certified Pain Management Specialist

Board Certified in Brain Injury Medicine

Certified Life Care Planner

Page 9 of 12

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 24 of 77

 

9 MD Certified

ire GARE PLamNer

r

Life Care Plan Tables

Page 10 of 12

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 25 of 77

 

A life exp was obtained from the National Vital DOB: 8/12/1981 Chentt Name: Rose Hills
Repart Volume 67, Number 7, November 13, 2018. Table 12, AGE: 37 Dest of Injury: 10/13/2016
According to this source, Rose Hifls's life expectmcy is 48 years. RACE: Hispanic Gender: Female
‘The expected age of death ix 85 years old.

Projected Evaluations

Primary Disablilty: Post-traumatic: headaches, cervical radiculopathy, Date of Preparstion: 7/14/19

} Years of
‘{ Doraton

4g

| Avereze Total Com.

 

 

 

 

 

Projected Evaluations Average Unit Cost Total: $
Projected Evelundons Averege Annual] Cost Total: $
Projected Evaluations Avemge Cost Total: $

Page 11 of 12

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 26 of 77

Projected Treatment - without ONBs

DOB: 8/12/1981 Cllent Name: Rose Hills
AGE: 37 Date of Injury: 10/13/16
Primery DisabSty: Post-traumatic: headaches, cervical radiculopathy, Dete of Preparation: 07/14/19

3 232.90 30,528.00
$ 5,190.00 249,120.00

$ 8,280.00 397,440.00

$ 207.00 J 9,936.00

 

Projected Treatment - withoucONBs Average Unit Cost Totsh $ 16,847.00
Progected Treatment - without ONBs Averege Annual Cost Tot: $ 14,907.80
Projected Treatment - without ONBs Avemge Cost Total: $ 713,802.00
Projected Treatment » with ONBs
DOB: 8/12/1981 Client Name: Rose Hills
AGE: 37 Date of Injury: 10/13/16
Primary Disability: Post-traumatic: headaches, cervical radiculopathy, Date of Preparation: O7/14/19

 

Projected Projected Treatment - with ONBs Average Unit Cost Tota: $ 22,555.00
Projected Projected Treatment - with ONBs Average Anaual Cost Total: $ 26,323.80
Projected Prokected Treatment - with ONBs Average Cost Total: $ 1,261,770.00

Page 12 of 12

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 27 of 77

CURRICULUM VITAE
HECTOR A. MIRANDA-GRAJALES, MD, FAAPM&R, CLCP

March 2019

 

4201 Bee Caves Rd., email:
Suite C-213 hmirandamd@mdecicp.net
West Lake Hills, TX 78746-6458 hmirandamd@mediniury.net

 

Office: (512) 960-4717
Fax: 855-868-9882

LANGUAGES SPOKEN
* English

¢ Spanish

MEDICAL LICENSES:
Florida: ME107880

« Texas: Q4469

* New York: 262463-1
California: C149232

*

CERTIFICATONS

* Board Certified in Brain Injury Medicine
o December 1, 2016 ~ December 31, 2026
o Certificate Number: 385

* Certified Life Care Planner (CLCP)
o September 2015
o Certified by the University of Florida, College of Public Health &
Human Professions, Department of Behavioral Science &
Community Health

* Board Certified in Pain Medicine

o August 18, 2012 — December 31, 2022
o Certificate Number: 1521

* Diplomate of American Board Physical Medicine and Rehabilitation
o 7/1/2012 — 12/31/2022

Page 1 of 3

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 28 of 77

o Certificate Number: 10537

PROFESSIONAL EXPERIENCE
September 3, 2013—
* Founded Medical Injury Rehabilitation Specialists, LLC
o Medical Director and interventional pain management physician
of this practice

* 4201 Bee Caves Road, Suite C-213, West Lake Hills,
TX 78746

* 4611 NW 53rd Avenue, Gainesville, FL 32653

¢ 404 Hall of Fame Drive, Lake City, FL 32055

* August 27, 2012 — August 26,2013
o Interventional pain management physician at the Institute of Pain
Management

* 1325 San Marco Blvd. Suite 4A, Jacksonville, FL, 32207:
tel: 904- 306- 9860 fax: 904-306-9864; Business address:
PO Box 57970 Jacksonville, FL 32241-7970

* 4243 Sunbeam Rd., Jacksonville, FL, 32207; tel: 904-264-
5661

* 1210 Kingsley Ave., Orange Park, FL 32073; tel: 904-264-
5661

EDUCATION
August 3, 2003 - June 15, 2007 University of Puerto Rico School of Medicine,
Rio Piedras, Puerto Rico.

o MOD.
o Graduation June 15, 2007.
o Graduated magna cumlaude.

August 16,1999- February 16, 2003 University of Puerto Rico, Rio Piedras.

o B.S. General Sciences.
o Graduated February 16, 2003.
o Graduated magna cumlaude.

POSTGRADUATE TRAINING
duly 1, 2011-June 30, 2012

o Fellowship training in Anesthesia ACGME accredited Pain
Management at Beth Israel Medical Center in New York City,
NY.

July 1, 2008-June 30, 2011

Page 2 of 3

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 29 of 77

o Residency training in Physical Medicine and Rehabilitation
atthe University of Miami Miller School of Medicine.

July 1, 2007- June 30, 2008

o Internship in Internal Medicine at the Veterans Affairs
‘Medical Center in San Juan, Puerto Rico.

HONORS/AWARDS/ACHIEVEMENTS

Residency
April 23, 2010

o Named Chief Resident of PM&R residency program.

Undergraduate
2002-03
o Who’s who among students in United States colleges
and universities.

1999-03
o Dean's List.
© Honor Roil student at University of Puerto Rico, Rio Piedras.
POSTERS &PUBLICATIONS
2013

+ Miranda-Grajales H., Hao J, Cruciani R. False Sense of Safety by Daily
QTc Interval Monitoring During Methadone IVPCA Titration in a Patient
with Chronic Pain. Journal of Pain Research; May 2013;6 375-378.

PROFESSIONAL ASSOCIATION MEMBERSHIPS
2015
« Member of American Medical Association
* Member of Texas Medical Association
* Member of American Academy of Physical Medicine & Rehabilitation
* Member of the International Association of Rehabilitation Professionals

Page 3 of 3

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 30 of 77

Journal of Pain Research

8 Cron mecern Fh, fact eras

Dovepresy

CASE REPORT

False sense of safety by daily QTc interval
monitoring during methadone IVPCA
titration in a patient with chronic pain

Hector Miranda-Grajales
Joy Hao
Ricardo A Cruciani

Department of Pain Medicina and
Palliative Care, Beth Israel Medical
Center, New York, NY, USA

 

Correspondence: Ricardo A Cruciani
10 Union Square East, Suite 2Q-2R,
Department of Pain Medicine and
Palliative Care, Beth Israel Medical
Center, New York, N'Y 10003, USA
Tel +1 212 844 1390

Fax +1 212 844 6962

Email rerucian@chpnet.org

 

Abstract: It has been proposed that some deaths attributed to methadone are related to prolon-
gation of the QTc interval; however, there are no clear recommendations on electrocardiogram
(ECG) monitoring in patients undergoing intravenous methadone infusion. This is a report on a
patient receiving methadone intravenous patient-controlled analgesia titration for the treatment
of chronic pain. Initially, her daily ECGs showed QTc intervals within normal limits; however,
she experienced a rapid increase in QTc interval from 317 ms to 784 ms within a 24-hour period
after methadone had been discontinued for excessive sedation. QTc interval greater than 500 ms
is considered to be high risk for the fatal arrhythmia Torsades de Pointes. Daily ECGs did not
detect a gradual increase in the QTc interval that would have alerted the medical staff of the need
to decrease or stop the methadone before reaching a prolonged QTc interval associated with
cardiotoxicity. In selected cases where aggressive methadone titration is required, more intensive
monitoring, such as telemetry or ECG determinations every 12 hours, might help detect changes
in QTc interval duration that might otherwise be missed by daily ECG determinations,
Keywords: methadone, QTc prolongation, opioids, opioid side effects, IVPCA methadone

 

Background
The use of methadone for the management of chronic pain has increased in the last
decade, as has the number of the deaths attributed to its use.! Methadone is a chiral
mixture with a variable metabolization rate? that contributes to its unpredictable half-
life (ranging between 15 and 150 hours), which can lead to drug accumulation and
potential cardiac toxicity.' Methadone and other opioids, including oxycodone,* can
block delayed potassium rectifying currents (I.,), thus interfering with the repolarization
of the conductive tissue of the heart! and predisposing to Torsade de Pointes (TdP),
a fatal ventricular arrhythmia. On electrocardiogram (ECG), prolonged depolarization
manifests as QTc interval prolongation.’ An acceptable QTc interval upper limit has
been proposed to be 430 and 450 ms for males and females,® respectively, while values
beyond 500 ms are considered to be high risk for TdP irrespective of sex,°

Although the use of intravenous (IV) methadone in the terminally ill population is
considered to be safe,’ and the QTc prolongation reported by Kornick et al was attrib-
uted to the preservative chlorobutanol,* many reports suggest that methadone itself may
prolong the QTc interval in a dose-dependent manner.’ Furthermore, coadministration of
certain medications may increase the risk of cardiotoxicity, for example, drugs that have
the potential to prolong the QT interval,? such as certain antibiotics or antiarrhythmic
agents, or drugs that may compete with methadone as substrates for the cytochrome
P4S0 isoenzymes 3A4, 216, and 2B6,'° such as certain antidepressants, resulting in

 

submit your manuscript...
Dove .res:

tt vadobarrery 99472 Be ae

Journa! of Pain Research 2013:6 375~378 : 375
© 2013 Miranda-Grajales et al, publisher and licensee Dove Medical Prass Ltd, This is an Open Access
article which permits unrestricted noncommercial use, provided the original work is properly cited.

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 31 of 77

Miranda-Graiales et al

elevated methadone plasma levels. To address the risk of
cardiotoxicity, some authors have advocated serial ECGs to
monitor the QTc interval duration," but the recommendations
on frequency of monitoring and medication dose at which the
ECG should be done are controversial’? and range from “ECG
is never necessary” to perform ECG “in every patient.””?

Objective
To promote awareness that daily ECG monitoring during
IV patient-controlled analgesia (PCA) with methadone may
not be sufficient to anticipate a rapid prolongation of the
QTc interval.

Methods and findings

The patient was a 50-year-old woman with chronic abdominal
pain for over 10 years due to lupus vasculitis who during hos-
pitalization for opioid rotation, experienced QTc prolongation
beyond 500 ms during rapid IV methadone titration in less than
24 hours, The patient’s pain had not been managed to satisfac-
tion as an outpatient, and admission for IV opioid titration was
recommended, At the time of admission to the Pain Service Inpa-
tient Unit, Beth Israel Medical Center, New York, NY, USA, the
patient’s medications included morphine sulfate 150 mg intra-
muscular (IM) every 4 hours and meperidine 75 mg IM every
8 hours, and her pain score was 10/10. During hospitalization,
the patient underwent trials with intravenous patient controlled
analgesia (TVPCA) hydromorphone, morphine, and fentanyl,
which did not alleviate the pain or cause significant side effects
and had to be discontinued. Afterwards, the patient received
IV methydlprednisolone and ketamine infusion, and both were
ineffective. After a baseline ECG that showed a QTc interval of
449 ms, an TVPCA methadone trial was initiated. The 12-lead
ECG was obtained with a MAC 5000 machine (GE Medical
Systems, Milwaukee, WI, USA). The QT interval was measured
manually by a board-certified cardiologist. The interval was
corrected for heart rate using the Bazett formula:®

QTc = QT/Sqrt [RR].

QTe prolongation was defined as intervals longer than
430 ms for males and 450 ms for females. During the first
7 days of methadone IVPCA titration, the QTc interval dura-
tion ranged from 416 to 449 ms (Table 1). On the moming of
day 8, the QTc interval was 317 ms (Table 1). That night, due
to excessive sedation, the IVPCA methadone was discontin-
ued, so the patient received only 184 mg during the 24-hour
period. During this episode, the patient was easily aroused;
oriented to self, time, and space; had stable vital signs (BP

Dovepress

134/82; HR 62; RR 12); and had no evidence of arrhythmia
(although an ECG was not done). The next morning, a repeat
ECG showed a QTc interval of 784 ms (12 hours after the
methadone IVPCA had been discontinued). At that point, the
sedation was resolved, there was no evidence of withdrawal
symptoms, and the electrolytes were within the normal range
(K* 4,3, Ca 9,3, Mg** 2.0, aspartate aminotransferase (ALT)
17, alanine aminotransferase (AST) 16 for a reference range
of 3.7-5.2 mEq/L, 8.5-10.9 mg/dL, 1.7-2.2 mg/dL, 8-37
IU/L, and 106-34 IU/L respectively). The patient remained
on nortriptilyne 25 mg in the morning and afternoon and 50
at bed time (plasma level of 81 for a therapeutic range of
70-170 ng/mL), and baclofen 10 mg every 8 hours that she
had been taking at the same dose for several months before
this admission. It is worth noting that no new medications that
could prolong the QTc interval or interfere with methadone
metabolism were initiated at this admission, (for a list of
medications that can prolong the QTc interval, visit http://
www.torsades.org). Twenty-four hours later, the QTc interval
duration was 476 ms, and the patient reported a pain score
of 8/10. At this time, methadone was resumed as an oral
formulation at half the dose of that before discontinuation
(30 mg three times a day), which is a dose that had not caused
significant QTc interval prolongation a few days earlier. In
addition, the patient received hydromorphone 8-16 mg IV
every 3 hours as needed to provide additional pain relief
and to control withdrawal symptoms, This combination of
medications provided inadequate pain relief, as the patient
reported pain scores ranging from 6/10 to 10/10.

On day 15, in view of the poor response obtained
with IV and oral opioids (the patient continued to report pain
scores of 10/10), methadone was discontinued, and a trial of
neuroaxial analgesia that included hydromorphone, bupiva-
caine, clonidine, baclofen, and midazolam was conducted.
At day 21, the patient continued reporting pain scores that
ranged between 8/10 and 10/10, and the neuroaxial analgesia
trial was discontinued. At this point, oral methadone was
titrated, up to 30 mg four times a day, and the patient also
received transdermal fentanyl 300 Ug/hour every 72 hours
(dose based on the IVPCA fentany] trial that the patient had
had earlier during this hospitalization). Hydromorphone
8-16 mg every 3 hours as needed was continued to manage
breakthrough pain and withdrawal symptoms. On day 24,
the patient was discharged on methadone and transdermal
fentanyl, with the addition of meperidine IM and morphine
IM, which the patient had used for many years, but now at
lower doses and with longer intervals between administrations.
At discharge, her pain score was 4/10 and the QTc interval

 

submit your manuscript

Bove. ree:

376

Journal of Pain Research 201 3:6

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 32 of 77

Dovejry +.

Table | Methadone dose over time and daily ECG

Falsa sense of safety by daily QTc interval monitoring

 

 

 

Day of IVPCA Methadone QTc interval
Total methadone IVPCA methadone dose Total methadone dose duration (ms)
oral dose (continuous rate plus demand, in PO equivalent
(mg/24 h)} mg/24 h) and conversion (mgi24 h)

to PO equivalency dose
(I¥ to PO conversion factor = 2)

Day | 40 28.8 x 2 = 57.6 974 449

Day 2 60 58.8x2= 117.6 177.6 445

Day 3 60 94.8 x 2 = 189.6 249.6 430

Day 4 60 151.6 x 2 = 303.2 363.2 426

Day § 60 121 x 2=242 302 416

Day 6 60 126.9 x 2 = 253.8 313.8 420

Day 7 60 137.3 x 2 = 274.6 334 429

Day 8 60 62 x 2= [24 (12h) 184 317

Day 9 20 - 20 784

Day 10 120 - 120 476

Day 11 120 - 120 486

Day [2 120 - 120 477

Day 13 120 - 120 A95

Day 14 120 ~ 120 471

Day 15 None ~ 0 485

Day 16 None ~ 0 432

Day 17 None - 0 45]

Day 18 None ~ 0 Al8

Day 19 None ~ 0 437

Day 20 None ~ 0 421

Day 21 30 30 404

Day 22 60 = 60 443

Day 23 av = 90 448

Day 24 90 ~ 90 467

 

Notes: QTc duration versus total methadone dose, The first ECG was done to obtain a QTc interval duration baseline. Thereafter, daily ECGs were obtained to monitor the
duration of the QTc while the IVPCA methadone titration was conducted, The total methadone dose was defined as the addition of the constant infusion rate, the demand
dose, and the IV equivalent oral dose, in 24-haur periods. The methadone IV to oral conversion ratio was 1:2.

Abbreviations: ECG, electrocardiogram; lV, intravenous; PCA, patient-controlled analgesia; PO, per oral,

was 437 ms, We recognize that meperidine IM long-term
use is not recommended, and the potential buildup of the
metabolite normeperidine can cause seizures, However, the
patient expressed anxiety at the prospect of discontinuing
this medication, which she had been taking for many years
without experiencing significant side effects. Therefore, we
developed a plan to gradually switch from the use of inject-
able meperidine to injectable morphine, with eventual plan
to transition to oral medications. After discharge, the patient
was evaluated weekly in an outpatient setting for 1 month,
at the end of which her pain score was 4/10, and the QTc
interval was 372 ms. Four months later, the overall injectable
mediations had been reduced by an additional 25% and her
QTc interval duration was 410 ms.

Discussion
An ECG is a good screening tool for cardiac arrhythmias;"
however, in this case, daily ECGs were not sufficient to guide

dosing during rapid methadone titration as a gradual prolon-
gation of the QTc interval was not observed. Instead, the QTc
interval jumped from what is considered to be low risk for
cardiotoxicity to over 700 ms in less than 24 hours, putting
the patient at high risk for fatal arrhythmias such as TdP.
Since the methadone was preservative-free, and medications
that can be substrates of the cytochrome P450 isoenzymes
3A4, 2D6, and 2B6, or those that can block the I» were
not initiated during this hospitalization, it is likely that the
observed prolongation was due to a dose-dependent effect of
methadone on the QTc interval caused by drug accumulation.
In this report, daily ECGs did not detect a gradual increment
of the QTc interval duration that would have guided clinical
decisions to either decrease or stop the drug before the QTc
interval exceeded 500 ms. Therefore, while daily ECGs may
be useful, this should not be the only method used to guide
clinical decisions regarding dose adjustments of methadone,
as a normal QTc interval can give a false sense of safety.

 

Journal of Pain Research 2013:6

submit your manuectipt

377

 

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 33 of 77

Miranda-Grajales et al

- Dovepres.

 

Telemetry monitoring or ECG determinations every 12 hours
should be considered in cases in which aggressive titration of
IV methadone is elected. However, since methadone plasma
levels were not measured in this case, the conclusions of this
report cannot be generalized.

Disclosure

Ricardo A Cruciani is on the speaker board for ENDO,
Covidien, and Pfizer; has been coinvestigator in research
. funded by Ameritox; has organized CME courses funded
by Grupo Ferrer; and has been in the advisory board for
Depomed and Janssen Pharmaceuticals. The authors report
no other conflicts of interest in this work.

 

References

1, Webster LR, Cochella S, Dasgupta N, et al. An analysis of the root
causes for opioid-related overdose deaths in the United States. Pain
Med. 2011;12 Suppl 2:826-835.

2. Eap CB, Cretio} 8, Rougier JS, et al, Stereoselective black of hERG
channel by (S)-methadone and QT interval prolongation in CYP2B6 slow
metabolizers. Clinic Pharmacol Ther. 2007;81(5):719-728.

3. Daniell HW. Torsades-de-Pointes associated with Taku-Tsubo cardiomyo-
pathy following greatly reduced oxycodone use in an elderly woman. J
Opioid Manag. 201 1;7(2):155-159,

4. Ansermot N, Albayrak O, Schlapfer J, et al. Substitution of (R,S)-
methadone by (R)-methadone: impact on QT interval. Arch Intern Med.
2010; {70(6):529-536.

Journal of Pain Research

Publish your work in this journal

The Journal of Pain Research 1s an international, peer-reviewed, open
access, online journal that welcomes laboratory and clinical findings
in the fields of pain research and ihe prevention and management
of parn. Orginal 1eseatch, reviews. symposium reports, hypoth-
esis formation and commentaries are all considered for publication

Submit your manuscript here: hopitwww dovepress com/ourmal-af-pam-researeh-journal

5. Krantz MJ, Lewkowiez L, Hays H, Woodroffe MA, Robertson AD,
Mehler PS, Torsade de pointes associated with very-high-dose
methadone, Aun Infern Med, 2002;137(6):501-504,

6. Moss AJ, Zareba W, Benhorin J, et al. ISHNE guidelines for electro-
cardiographic evaluation of drug-related QT prolongation and other
alterations in ventricular repolarization: task force summary. A report of
the Task Force of the International Society for Holter and Noninvasive
Electrocardiology (ISHNE), Committee on Ventricular Repolarization.
Ana Noninvasive Electrocardiol. 2001:6:333-341.

7, Shaiova L, Berger A, Blinderman CD, et al. Consensus guideline on
parenteral methadone use in pain and palliative care, Palliat Support
Care. 2008;6(2): 165-176.

8, Kornick CA, Kilborn MJ, Santiago-Palma J, et al. QTe interval
prolongation associated with intravenous methadone. Pain. 2003;
105(3):499-S06.

9. Cruciani RA, Sekine R, Homel B, et al, Measurement of QTc in patients
receiving chronic methadone therapy, J Pain Symptom Manage,
2005;29{4):385-391.

10, Pelet A; Favrat B, Cavassini M, Eap CB, Besson J, Monnat M.
Usefulness of methadone plasma concentration measurement in
patients receiving nevirapine or efavirenz. Am J Drug Alcohol Abuse.
2011337(4):264-268. /

11. Krantz MJ, Martin J, Stimmel B, Mehta D, Haigney MC, QTc
interval screening in methadone treatnent. Anu Intern Med, 2009;
130(6):387-~-395,

12, Girgis G. Concerns about consensus guidelines for QTc interval screen-
ing in methadone treatment. Ana Intern Med. 2009;151(3):217-218,

13. Cruciani RA. Methadone: to ECG or not to ECG ... That is still the
question. J Pain Symptom Manage, 2008;36(5):545~552.

14, Roden DM. Drug-induced prolongation of the QT interval, W Engl J
Med. 2004;350(10):1013-1022.

Dover:

The manuscript management system 1s completely online and cludes

avery quick and fair peer-review system, which is all easy to use Visit
hitp /Wvww.dovepress.com/estimontals php to read real quotes from
pubhshed authors

 

rebmit your maruecript |

Dove, vee

378

Journal of Pain Research 2013:6

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 34 of 77

 

 

 

Dr. Miranda-Grajales Testimony Experience

 

EW = Expert Witness; TP = Treating Physician LCP = Life Care Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Depos{Date.. Location Court style. |Case#  |Name of clRetained.d Payments receiyinsurance comp Defense atl Was it videographed?
1. JEW {9/24/2013 (4611 NW 53 [Circuit court !12-2012 Budnik, An Tommy Dq@$1000 for the ddStatefarm Jason Fanc|No
2. |TP - 136 SW NassjCircuit court,11-327-GStaley, Rar|Tommy D4$1000 for the ddStatefarm - No
3. |EW  |9/2/2014 4611 NW 53 [Circuit court |13-130-qBonesio, GTommy Dq$1,000 for recon Statefarm Raymond No
4, {TP 2/24/2015 {136 SW Nass|IN THE CIRCY13-474-q Proveaux, Tommy D@$1,500 for 1 hoy- Harris BrovyYes
5. {EW [5/11/2016 {4201 Bee Ca\- M-20104 Kenneth Bj Carlson Lai$3,000 Non-subscriber | Bill Ashcra#Yes
6. {TP 5/26/2016 [4202 Bee CayCircuit court /01-2014/Brian Cohd Defense: R $1,000 - Robert TudNo
7. |LCP 35/24/2016 |4203 Bee CayIN THE DISTRCAUSE NSharon PrdPlaintiff: Ji $3,275 - Eric W. HinYes
8 JEW [5/31/2016 {4201 Bee Cay- M-20104 Kenneth BjCarlson Laj{i billed $1,750 f{ Non-subscriber| Bill Ashcrai Yes
9. |LCP  |6/20/2016 _ | Carlson Law Firm Office 11606 N IH| Melissa BidCarison La $2,500 - yes
10. |TP 6/30/2016 _}4201 Bee Caves Rd, Suite C-213, We Vanmeter, Aaron Baker  , yes
11, {LCP [9/8/2016 4201 Bee Cay Distric Court{NO. 2014 Edward Yaj Plaintiff; Jd$10,500: $8,000 James ChristopiiNathan RyfYes
12. {LCP [9/16/2016 [111 Congress District Cour|CAUSE N Roe! Rodri{ Defense: AWhen | was beir Plaintiff: Collen |Defense: AlYes
13. |LCP [10/14/2016 {Omni Hotel GDistrict Cour{NO. 2014 Bulmaro FI Plaintiff: E $4,000 for life c4SCS Constructio|J. Hans Bar|No

 

 

14. {LCP {11/11/2016 [111 Congres4$9th District 12014-51] William Jal Plaintiff: C. $4,000 for life cfC&D Waste Ltd.|Eliott V Nixon; CRENSHAW, DUPREE, & MILLAM
15. [TP 2/7/2017. __ |The Carlson I District Cour{Cause NdZafar Al-dd Plaintiff: 3d My bill is $2,S0QJoshua Holley [Robert House |
16. |EW-IMj3/31/2017 | Thompson, CDistrict Cour{Cause Net Nancy Pet¢ Michael Dq$1,500 for IME 4d Christopher Rigler, Jennifer Aufricht

 

 

 

 

 

 

 

 

 

 

 

 

    

        

   

   

 

 
    
 

      
 

 

17, |LCP__(4/27/2017 _|1220 ColoradIN THE 7ZOTH|CAUSE N Michael DaJonathan d $5,000 for life ca- Christopher Slayton

18. |EW-IM1/3/2017 901 MoPac RIN THE COUNCAUSE NWendy Jo {Terrence $2,500 for depoj- - Yes

19. |LCP [7/26/2017 {11606 N IH-3IN THE DISTRCAUSE N Doyle "Rar|Todd Kelly|$6,500 for LCP; 4- William Ch|No

20. {LCP [5/3/2017 1717 N IH-35 American AriCase No|Corrin San|Rob Ranco/$7,650 for LCP; {- Mark Giltn|No

21. {LCP [8/18/2017 |Wright & GrdAmerican Arl Case No|Corrin San|Rob Ranco $7,650 for LCP; j- Mark GiltniNo

22. {LCP {9/25/2017 [812 San AntdIN THE DISTRCAUSE NJames Scot Parker Pol{$4,000 for LCP; {- Jeff Otto

23. {LCP |9/21/2017__|808 W Ave, AIN THE DISTA Cause NdRicardo GgJustin Denj]$4,000 for LCP; {- - No

24, |LCP 410/12/2017 |11940 JollwilIN THE DISTRINO. D-14CHARISSA |Lee, Gobey $4,000 for repon- Ryan Bueche, James Hicks
26. (LCP 12/5/2017 _|US LegalSupqiN THE DISTR. CAUSE NSANDRA AlSteve Dum $5650 for LCP; 9- Peter C. BldYes

27. {LCP [1/12/2018 | Veritext LegdiN THE DISTR CAUSE NKATHLEENI Darrell Kei $10,750 for LCP]- James StouNo

 

 

 

 

28. [LCP 41/26/2018 |701 Brazos S|AMERICAN ANo. 01-1) Debra Bail Charles Cal$6,830 for LCP r Mark CarrijYes
29. IEW |1/26/2018 | Calle ResoludUS District CaFederal: |Janet Hern) Yadira Mat$975 for phone |- Doris Quin{No

 

 

 

 

 

 

 

 

 

 

    
    

      

   
  
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 35 of 77

 

 

 

32. |ucp [3/8/2018

1700 Brazos S{in the distric{Cause NdMarshall SlTodd KellylS6750 far LCP: q-

    

   
      

 

David Crisst-

 

34, 6/26/2018 ein the districi{Cause Nd Agueda CuScott Crivd$4,000 for LCP a- Douglas Gd
35. [EW [7/17/2018 [248 Addie RdIn the countyCause Nd Kendrick S| Jeff Villarre $500 for a causa State Farm Edward F. Yes
36. |LCP {9/19/2018 1701 Brazos S{In the districl CAUSE N Stephen BiNielsen Laj$4,000 for LCP; Alexandra ]No
37. {LCP /9/26/2018 _|701 Brazos S{District Cour{Cause NdAndrew Rz Robert RaW$5,000 for each {State Farm Ron Clark {No
38, [LCP {10/24/2018 [1502 W Ave.| District Cour]CAUSE NJOSEPH Mljoe Lopez |$6,200 for LCP aKELLY-MOORE FJay R. Dow|No
39. {LCP {10/25/2018 }7703 North l{ District Cour} CAUSE NLELA MONj Michael Ty $6,750 for LCP aCHAE CHAI MATT MONNo

     

    

 

 

 

 

 

 

 

 

 

 

 

 

 

40. |LCP [11/28/2018 1701 Brazos S{ District Cour{Cause N Perry Denil Michael B7$5,000 for LCP ri- Ryan RogetYes
41. [LCP {1/9/2019 701 Brazos S/DISTRICT COHCAUSE NJami Jones Geoffrey N56,200 for LCP ai- Paul Garcid Yes
42. ILCP. [2/21/2019 |701 Brazos S{DISTRICT CO{CAUSE NGABRIEL R Brian H. Ci $4,000 for LCP aHEB D. Alan ErwYes
4a. [LCP 13/11/2019 [701 Brazos SHUNITED STATCivil Acti DOMENIC Mark Perky .5 12,500 |- Gregorio., (Yes,

 

.

 

AS. [LCP [3/25/2019 [701 Brazos Sitn the districl CAUSE NStephen Bi Nielsen Lal$4,000 for LCP: 4 Alexandra [No

47, |LCP [6/13/2019 _ [7703 North IJIN THE DISTRCAUSE NDAVID Md|Christophd$6,750 for LCP; {GARRISON PRO|ROBERT F. SCHEIHING
4g. icp [6/21/2019 _ [Court Repori{/UDICIAL Wd JWA No| Edwin Veg{Juan C. Hel$4,000; $2,500 | [Travis R. ByYes

 

 

 

 

 

 

 

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 36 of 77

 

 

 

 

Ox, Miranda-Orapies Testhnany Benarience

 

ENG w Capert Warners FO © Trending Pirysklan Lobe Uke Care Pitt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

  

 

     

 

 

 

 

 

     

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pete carn [Sour stvie ore] - [Pevments recatract eo the best of tie. inunca's eecoltoction) I |
AS | S6¢ few 35 ee, Gain Tu 3753 Fetes Court of tha third jwdkcial cireult, In ond for Caluinbig [12-t012- 00077; iin, Anatoly re (Oa fee Sratafacen, Ko
se Nerems Btreet, tke Ory, 1 id rd fuctclal cigutt, Inand torSuwgynce _ [AVIAACA Gosbee, Rady Tome MY ertor ey Ter fest . ry
lew. 4611 OM Gxtreoelin, FL 32655 jsourtot the third judicial creuit, jn antl for coluyble [990A __ Borsa, Genns for recor IME, end IME report: $1,000 fer fy Rayenond Anabuck No.
4. fre afeapiaxs 136 SW Nosaa Street, Cale City, FL. SM THE CIRCLAT COURT, THD JUDICIAL ORMITINAND — [S3474-CA Provan, Macy ~ [8k fers oerts Brow cons
Cou i Sa raee : $600 for tal $2,300
3. [ew [sytsvaass 201 Ba Cae tte 22, Wet aes - P2008 ranneth en $3,000 Nonaubscrther Worker's jE} Athorstt ves
Comp BAAS
Gite aa ibe C233, Circa oF Bee Aluchun io . [Robert Tucker fata ap
2 ler, Bee Caves fed. suite Cr In The DETICY COURT, caus CALISENO. Deas neNEE - ew, Fouwd {Yes
a few fsfsajzois [aod Sen Coves id, Sum C-218, West tale J M-aadns Non-subsertber Workers UK Asteeratt ven
Hite, TK 7871 cose BAM
Blue 15 aye Fem Oi SRS, = yas,
we fazihs Cone Cares fe, Wort txte x es
an fice favarims i ts ees Sut nh eat istic Court ef Lubbock County, WX, Zand Judicta Obeetct. (NG, ARIS SLA ATS edward Yaris Paine sn Ook ashen $20,500; $¢n00 for Uke care phar S240 for hall x day of deposition, Yes
Ele isderrrion : bas DED Ep Irree ymer, Moare, Jackton,
wm] janepae tgsmerreapreee rr District Const 29357 LUDXCIAL DXSTRICT, DALLAS COUNTY, [CALE MEA DO LeLGGGT Roel Rodkiquas, it. Duten D0 For | Ph " Yen
free NAST cxcus Hansen DAYER, LOR lame atyaree {Po AAT AS
3. fier ot 7h ara TR ISO, peo. 2004-43587 Palate ete Medeen 26 far Ne
Finest, Sette 10, Au 04 end AVA RARCUS LLP
Mju 233 cenpe so Sane Aan Aa Te 39th District Curt of Lubbock County, TX AAS 12 A: Ata kage: Crady Cretane: Sapo Moco ee eto CAD Waste Ud, There ele Nimes CRENSHLAG,
Crverss, snd Zaha
+5. [F ca ale on Fr e EROSS Bastrict Court ot Willamtan Courey, TX, 277th jecicial eure No. 25-091-C277 ator Al-desn Pleat John MRT Bay 81s $2,500 for half weay of depo osha Holtey ere
ke Merit
6. fOetrict Const ut Onilas Counry, 1odst judicial Ductried Camae No, DCA Rency Patwregn fraicnoetOuyte 33,500 Yor IME wid S2S00 for dott a day of dapaskion, - chotaopher Fig, ienntfar
autricht
17. [ie , tH THE 70TH DISTHUCT COURT OF ECTOM COUNTY, TEXAS [CAVA NOL ArTaDzT Michael Svs Dorrtiven Clack, wr and $1000 forupdatwcn f- Chetstaipher Stayton
TM INE DUNT COUN ZAINT 4 WILLIAMEON COUETY, 2m eptetter . |. Yea
Zhe ty" Parone. Todd Kefty i: § [atten Charbien: Annie __ [Ho
20, 3 i Apbtethise $10 Cure 40, 01 S97 te ob Ranen. E uf Ho.
. ho [eaapmny toe Asment on n : San{ian haxek Cakner No
a jarmas Scott tulle ett Orta,
F704 Beene St, Sutte 420, Augen TX 7OTOL ~
Lea
ie Retojucidn #39, Suite 702, San uso,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pees Chae,
Sk th for Une SL.SOG Eo Copa HI day, Dewnra, Tab Keener

 

 

 

 

SE7SO for LCP wind $2,500 for deposition: ~ [SAATT MONTGOMERY, STE

 

 

oo of Bor Court Jem Achaia! Deatrict
a a CT,

 

 

 

 

 

 

  

[Sreaote, Chetan , A tohecon: i

vation , ity,
1 ara Sake: im OUTt 206 tts | di Herre CALER NO, 2035-45760. a bout: Liviokecth oo ra, Watt

 

 

 

 

 

 

 

 

 

47. oP | Bfy20as Pee zine: BaMevar Se. AS, Ne THE OSSTRICT COUNT JA0TH RIDIGAL DISTHICT THAMS [CAUSE NO. O-4-GN-16-0n16a Tatortow 50250 tor LCD; $2,300 for deposition GARAISCH FROPERTY AND | ROSERT F. SOHELHING
county, i YY
4% [icp [Rfaz/2g ot ieoret niet |AUDICIAL WORKPLACE ARBITRATIONS, INK [PsA Ne 208 was. 1 Rctwint Vega end Corsa juan C. Hamander _Peme sisoe Taedeposttion = [Tews Rh. Grewer; Dent b. [Yrs
Suite 120, Aarti, Togs Mesnpager a

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 37 of 77

ANAS
Medical Injury

Rehabilitation
Specialists

Hector Miranda-Grajales, M.D.

4201 Bee Caves Rd., Suite C-213
West Lake Hills, TX 78746
Tel: 512-960-4717 / Fax: 855-868-9882

Date: 7/17/19

In accordance to the rules for Federal Court, section (vi) statement of the compensation to be
paid for the study and testimony in the case:

I billed and collected $7,200 for the life care plan on Rose Hills. I will bill $2,500 for a
deposition lasting 4 hours or less and $5,000 lasting more than 4 hours. I will bill $5,000 for
trial,

Hector Miranda-Grajales, M.D.

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 38 of 77

© MIRS - Hector Miranda Grajales, MD 4201 Bee Cave Rd
512-960-4717 West Lake Hills, Texas

78746

United States

Medical Injury
Rehabilitaion
Specialists

cba TO Phite oF legue niece Number Amount Chie GUSD)
Julie L. Pesche!l 06/29/2019 0000062

Carlson Law Firm $0 a 00
2010 SW HK Dodgen Loop, Suite 201 Due Date

Temple, TX
, 07/01/201
76504 mor2oig

 

 

 

 

Description Rais Oly Line Total

Hills, Rose - LCP with rush fee $7,200.00 1 $7,200.00
Hills, Rose - LCP with rush fee

Subtotal 7,200.00

Tax 0.00

Total 7,200.00
Amount Paid 7,200.00

Amount tiie S220) $0.00

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 39 of 77

EXHIBIT B

 

 

 

DEFENDANTS’ MOTION TO EXCLUDE PLAINTIFF’S EXPERT OPINIONS PAGE 12
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 40 of 77

CURRICULUM VITAE
HECTOR A. MIRANDA-GRAJALES, MD, FAAPM&R, CLCP

March 2019

 

4201 Bee Caves Rd., email:
Suite C-213 hmirandamd@mdcicp.net
West Lake Hills, TX 78746-6458 hmirandamd@mediniury.net
Office: (512) 960-4717
Fax: 855-868-9882

LANGUAGES SPOKEN
* English

¢ Spanish

MEDICAL LICENSES:
~ Florida: ME107880
« Texas: Q4469
* New York: 262463-1
« California: C149232

CERTIFICATONS

* Board Certified in Brain Injury Medicine
o December 1, 2016 ~- December 31, 2026
o Certificate Number: 385

* Certified Life Care Planner (CLCP)
o September 2015
o Certified by the University of Florida, College of Public Health &
Human Professions, Department of Behavioral Science &
Community Health

: Board Certified in Pain Medicine

o August 18, 2012 — December 31, 2022
o Certificate Number: 1521

* Diplomate of American Board Physical Medicine and Rehabilitation
o 7/1/2012 — 12/31/2022

Page 1 of 3

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 41 of 77

o Certificate Number: 10537

PROFESSIONAL EXPERIENCE
September 3, 2013—
* Founded Medical Injury Rehabilitation Specialists, LLC
o Medical Director and interventional pain management physician
of this practice

* 4201 Bee Caves Road, Suite C-213, West Lake Hills,
TX 78746

* 4611 NW 53rd Avenue, Gainesville, FL 32653

* 404 Hall of Fame Drive, Lake City, FL 32055

‘* August 27, 2012 — August 26,2013
o Interventional pain management physician at the Institute of Pain
Management

* 1325 San Marco Blvd. Suite 4A, Jacksonville, FL, 32207:
tel: 904- 306- 9860 fax: 904-306-9864; Business address:
PO Box 57970 Jacksonville, FL32241-7970

* 4243 Sunbeam Rd., Jacksonville, FL, 32207; tel: 904-264-
5661

* 1210 Kingsley Ave., Orange Park, FL 32073; tel: 904-264-
5661

EDUCATION
August 3, 2003 — June 15, 2007 University of Puerto Rico School of Medicine,
Rio Piedras, Puerto Rico.

o MOD.
o Graduation June 15, 2007.
o Graduated magna cumlaude.

August 16,1999- February 16, 2003 University of Puerto Rico, Rio Piedras.

co B.S. General Sciences.
o Graduated February 16, 2003.
oe Graduated magna cumlaude.

POSTGRADUATE TRAINING
July 1, 2011-June 30, 2012

o Fellowship training in Anesthesia ACGME accredited Pain
Management at Beth Israel Medical Center in New York City,
NY.

July 1, 2008-June 30, 2011

Page 2 of 3

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 42 of 77

o Residency training in Physical Medicine and Rehabilitation
atthe University of Miami Miller School of Medicine.

July 1, 2007- June 30, 2008

o Internship in Internal Medicine at the Veterans Affairs
‘Medical Center in San Juan, Puerto Rico.

HONORS/AWARDS/ACHIEVEMENTS

Residency
April 23, 2010

o Named Chief Resident of PM&R residency program.

Undergraduate
2002-03
o Who’s who among students in United States colleges
and universities.

1999-03
o Dean’s List.
© Honor Roll student at University of Puerto Rico, Rio Piedras.
POSTERS & PUBLICATIONS
2013

- Miranda-Grajales H., Hao J, Cruciani R. False Sense of Safety by Daily
QTc Interval Monitoring During Methadone IVPCA Titration in a Patient
with Chronic Pain. Journal of Pain Research; May 2013;6 375-378.

PROFESSIONAL ASSOCIATION MEMBERSHIPS
2015
* Member of American Medical Association
* Member of Texas Medical Association
* Member of American Academy of Physical Medicine & Rehabilitation
* Member of the International Association of Rehabilitation Professionals

Page 3 of 3

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 43 of 77

EXHIBIT C

 

DEFENDANTS’ MOTION TO EXCLUDE PLAINTIFF’S EXPERT OPINIONS PAGE 13

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 44 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.
Hector Miranda-Grajales, M.D. on 01/16/2020

 

 

 

 

1 IN THE UNITED STATES DISTRICT COURT

2 FOR THE WESTERN DISTRICT OF TEXAS

3 WACO DIVISION

4 ROSE HILLS, ) CIVIL ACTION NO:
5 Plaintiff, ) 6:18-cv-00301-
6 ) ADA-JCM

7 )

8 ) JURY TRIAL

9 SAM'S EAST, INC., SAM'S CLUB, ) REQUESTED

10 AND WAL-MART, INC., formally )

11 known as WAL-MART STORES, )

12 INC., )

13 Defendants. )

14

15 BE IT REMEMBERED that the videotape

16 deposition of HECTOR MIRANDA-GRAJALES, M.D.

17 duly sworn, was taken on January 16, 2020, at
18 U.S. Legal Support, 701 Brazos Street, Suite

19 380, Austin, Texas 78701, between the times of
20 3:18 p.m. and 5:34 p.m., before Noelle Rose

21 Nevius, Court Reporter, reported by machine
22 shorthand, after which time the videotape
23 deposition was reduced to writing and set
24 forth as follows:
25

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 45 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 2..5
Page 2 Page 4
1 APPEARANCES: 1 EXHIBITS
2 2
3 3 PAGE
4 FOR THE PLAINTIFF: 4 Exhibit 1 CD - Dr. HMG's Files 12
5 ‘THE CARLSON LAW FIRM 5
6 BY: JULIE PESCHEL, ESQUIRE 6 Exhibit 2 11/25/2016 Cervical Spine 50
7 2010 SW HK Dodgen Loop 7 MRI Record
8 Suite 201 8
9 Temple, Texas 76504 9 Exhibit 3 The Legal Connection, Inc. 52
10 254-771-5688 10 Documents
11 121
12 12 Exhibit 4 GoodRX Website Forms 54
13. FOR THE DEFENDANTS: 13
14 WALTERS, BALIDO AND CRAIN, LLP 14. ~Exhibit 5 Fairhealth Form 721
15 BY: BRETT PAYNE, ESQUIRE 15
16 9020 N. Capital of Texas Highway 16 Exhibit 6 Accuracy of Information Form 71
17 Building II, Suite 225 17
18 Austin, Texas 78759 18 Exhibit 7 Baylor Scott & White Records 84
19 512-472-9000 19
20 20
22 21
22 Videographer: Joe Bazan 22
23 23
24 24
25 25
Page 3 Page 5
1 INDEX i ~~ - -
2 2 THE VIDEOGRAPHER: We are on the
3 3 record for the videotape deposition of
4 EXAMINATION OF HECTOR MIRANDA-GRAJALES, M.D. PAGE 4 Dr. Hector Miranda-Grajales taken on
5 5 Thursday, January 16, 2020. The time is
6 My. Payne... ccc eee eee eens 5,91 6 3:18 p.m.
7 Ms. Peschel..... cece eee ete eee e ene 78,98 7 Will the court reporter please
&@ Witness Signature Page... ... ce eee eee eee eee 100 8 swear in the witness?
9 Court Reporter's Certification Pg............ 103 9 ~ = =
10 10 HECTOR MIRANDA-GRAJALES, M.D. was
11 11 called as a witness, and after having
12 12 been duly sworn to tell the truth,
13 1B testified as follows:
14 14 (Witness sworn)
15 15 ~ - =
16 16 DIRECT EXAMINATION
17 17 - - -
18 18 BY MR. PAYNE:
13 19 Q. Doctor, could you please state your full
20 20 name for the video record?
21 21 A. Hector Miranda-Grajales, but I go by
22 22 Dr. Miranda.
23 23 Q. And, Doctor, you -- well, what is your
24 24 occupation?
25 25 A. I'ma physical medicine -- I'ma doctor, and

 

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 46 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 6..9
Page 6 Page 8
1 TI practice in pain medicine, and physical medicine, 1 Q. All right. Okay. And you feel comfortable
2 and rehabilitation. 2 offering opinions about headache treatment from
3 Q. And so that Ms. Peschel doesn't have to do 3. your background and physical medicine and pain
4 it later, let me ask you to go through your 4 management, but not in neurology; is that
5 training and educational background. 5 accurate?
6 ‘A. Yes. So I went to Medical School at the 6 A. It's accurate to the sense that I'm not a
7 University of Puerto Rico School of Medicine four 7 neurologist. I didn't complete a residency in
8 years, and I did an internship at the VA San Juan 8 neurology. But again, one of my board
9 Medical Center in internal medicine. Then I dida 9 certifications is in brain injury of medicine, and
10 three-year program in physical medicine and 10 part of the brain injury is having posttraumatic
11 yvehabilitation at the University of Miami. Then I 11 headaches.
12. did a one-year fellowship in pain medicine in New 12 Q. All right. Doctor, to the extent that my
13. York at Beth Israel Medical Center. 13 questions call for an expert opinion, a medical
14 Q. In what do you consider yourself to be an 14 expert opinion, would you give me that opinion
15 expert in as far as offering testimony? 15 based on a reasonable degree of medical
16 A. Physical medicine rehabilitation, pain 16 probability?
17 medicine, brain injury medicine, and life care 17 A. Yes, sir.
18 planning. 18 Q. I£ you cannot answer a question and are not
19 Q. All right. You do not consider yourself to 19 comfortable answering a question based on a
20 have expertise or be an expert who can testify as 20 reasonable degree of medical probability, will you
21 to radiology issues; is that accurate? 21 let us know?
22 A. I can. 22 A. Yes, sir.
23 Q. But do you consider yourself to be an 23 Q. All right. And if you feel that a topic or
24 expert? 24 a question is outside of your area of expertise,
25 A. It depends on the situation. Yes. 25 will you likewise let us know?
Page 7 Page 9
1 Q. Would you defer to a radiologist if your 1 A. Yes, sir.
2 opinion was different than a radiologist? 2 Q. In this instance, you were hired by Ms. Rose
3 A. It's possible. 3 Hills' attormeys to prepare a life care plan; is
4 Q. All right. What about orthopedics? Do you 4 that true?
5 consider yourself to be an expert in orthopedics? 5 A. Yes, sir.
6 A. Orthopedics is a board term. So I am an 6 Q. You do not consider yourself to be a
7 expert in certain regards of orthopedic profession, 7 treating physician of Ms. Hills. Accurate?
8 but I'm not a surgeon, you know. 8 A. Correct.
9 Q. Where or in what parts do you consider 9 Q. All right. You have never provided any
10 yourself to have expertise in orthopedics? 10 treatment to Ms. Hills; true?
11 A. The musculoskeletal system, including the il A. True.
12 spine. 12 Q. Did you have an in-person meeting with
13 Q. All right. And I quess to use your 13. Ms. Hills?
14 qualifications, you do not consider yourself to be 14 A. Yes, sir.
15 an expert in orthopedic surgery; true? 15 Q. When did that occur?
16 A. Correct. 16 A. Let me open up my report here.
17 Q. Would it also be true that you do not 17 Q. Of course.
18 consider yourself to be an expert in neurology? 18 A. I evaluated Ms. Hills on July 11, 2019.
19 A. I'm not a neurologist. That's correct. 19 Q. All right. So about six months ago?
20 Q. And so, you would agree you would not feel 20 A. dust about. Yeah.
21 comfortable offering an opinion, an expert opinion, 21 Q. Okay. And what was the nature of your visit
22. on neurology; is that accurate? 22 with Ms. Hills on that occasion last July?
23 A. It depends, because I do treat headaches, 23 A. It was for a history interview, and physical
24 and I know this case involves headaches. So I feel 24 examination in relation to a life care plan.
25 comfortable, you know, treating headaches. 25 Q. How long did that examination last?
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 47 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 10..13
Page 10 Page 12
1 A. I'm going to guess about an hour. 1 entire file pertaining to this litigation?
2 Q. What did it entail? 2 A. Yes, sir.
3 A. History and physical exam. 3 Q. All right.
4 Q. Did it involve anything beyond a history and 4 MR. PAYNE: And, again, I marked
5 a physical examination? 5 that CD, or at least the envelope of the
6 A. No, sir. 6 CD, as Exhibit Number 1.
7 Q. You did not perform or have performed any 7 (Exhibit No. 1 was marked for
8 type of radiology testing; true? 8 identification.)
9 A. True. 9 BY MR. PAYNE:
10 Q. You did not perform or have performed any 10 Q. Of course, I only took a few minutes because
11 type of nerve conduction testing or anything of 11 we were running a little late to begin with, but I
12 that nature; correct? 12 didn't see any correspondences exchange between you
13 A. Correct. 13 and The Carlson Law Firm. Does such correspondence
14 Q. There would be no other testing that would 14 exist?
15 have been performed in connection with your visit 15 A. Yes, but it wasn't requested in the Duces
16 on July of 2019; true? 16 Tecum.
17 A. True. 17 Q. Okay. You don't consider that part of your
18 Q. It would have simply been a standard 18 file?
19 physical examination, as well as a conduction of 19 A. It wasn't requested, so, no.
20 her history; true? 20 Q. Okay. The request -- and I'll read it to
21 A. ‘True. 21 you. Exhibit A, Duces Tecum number one, the
22 Q. And that was done at the request of 22 witness! entire file pertaining to this litigation.
23 Ms. Hills' legal counsel in this litigation matter; 23 You do not consider correspondences from the
24 true? 24 attorneys who hired you to be pertinent to this
25 A. True. a5 litigation?
Page 11 Page 13
1 Q. Just so the jury is not confused. It was 1 A. It might be. But again, when I do produce
2 not at the request of the Court; true? 2 e-mail correspondences, it's because specifically
3 A. True. 3 stated in the Duces Tecum. I didn't see it there.
4 Q. It was not at the request of me, defense 4 Q. Okay. But you may or may not consider it
5 counsel; true? 5 part of your entire file, but you did not produce
6 A. True. 6 it here today; true?
7 Q. It was at the request of the attorneys 7 A. I didn't bring either correspondences.
8 representing her in her personal injury litigation; 8 Correct.
9 true? 9 Q. Do you have e-mails -- well, let me ask it
10 A. Yes. 10 two different ways. Do you have e-mail
il Q. All right. Was Ms. Hills cooperative in 11 correspondences from The Carlson Law Firm?
12 your examination? 12 A. Yes, sir.
13 A. Yes, sir. 13 Q. Do you have written correspondences received
14 Q. And as a result of the examination, you did 14 by regular mail or by fax from The Carlson Law
15 in fact prepare a life care plan; is that true? 15 Firm?
16 A. Correct. 16 A. Not that I recall regarding this case.
17> Q. And I believe you have produced that, along 17 Q. Okay. There had been other occasions where
18 with -- what I understand to be your complete file | 18 The Carlson Law Firm has retained you to prepare a
19 on a CD form, which I've briefly been able to 19 life care plan on behalf of one of their clients;
20 produce through the courtesy of Ms. Peschel, who 20 true?
a1 has a CD player. ai A. True.
22 MR. PAYNE: And this CD that I'll 22 Q. Okay. On how many occasions has The Carlson
23 now mark as Exhibit Number 1. 23. Fim retained you for that purpose?
24 BY MR. PAYNE: 24 A. I'm going to quess about 20 or less.
25 Q. Is that your response to my request for your 25 Q. I'm sorry?
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 48 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

Hector Miranda-Grajales, M.D. on 01/16/2020

Pages 14..17

 

 

 

 

 

Page 14 Page 16
1 A. Twenty or less. 1 anything like that?
2 Q. Okay. All right. While I am on this, let 2 A. I don't anticipate any. No.
3. me just go through it. The second item I requested 3 Q. All right. I did see in my brief look at
4 for you to bring here today is all written or other 4 what was on the CD that you were provided with some
5 documentation concerning reflecting factual 5 medical records; is that true?
6 observations test supporting data, calculations, 6 A. Yes, sir.
7 and opinions of you including your reports. 7 Q. And did you review those medical records in
8 Have you provided that information to 8 preparation of your life care plan?
3 me? 9 A. Yes, sir.
10 A. Yes. That's in the CD. 10 Q. And I think your life care plan does contain
11 Q. Okay. And that consists of the life care 11 a record Summary, does it not? On page five?
12 plan; true? 12 A. Yes, sir.
13 A. True. 13 Q. And then the Summary continues on to the top
14 Q. All right. There are no other tests, 14 of page seven; true?
15 supporting data, calculations, or opinions that you 15 A. True.
16 have made, or obtained, or created in this case 16 Q. All right. And so, your report itself
17 that are not present on that CD; is that accurate? 17 consists of the initial phase -- well, there is a
18 A. Accurate. 18 cover page, page two is an introduction, and then
19 Q. Number three on the Duces Tecum I request 19 the bottom part of page -~ pardon me -- of page
20 all writings or other documentation used in forming 20 three references the IME.
21 the basis of your opinions. Are there any such a1 And I do not see on the IME, page three
22 writings? 22 of 12, any particular notations about the results
23 A. Like literature review? No, sir. 23 of your physical examination. Are they located
24 Q. Okay. So in this instance, you did not rely 24 anywhere else in your report?
25 on any documentation or writings as a basis for 25 A. Yes. The physical examination starts in
Page 15 Page 17
1 forming your opinions other than anything contained 1 page six of 12 until seven of 12.
2 on that CD; true? 2 Q. Okay. All right. And on page four of your
3 A. True. 3 report, there's a section entitled Questionnaire.
4 Q. Did you bring your CV here today? 4 nd I assume this is, in part, or maybe in its
5 A. It's in the @. 5 entirety the history that Ms. Hills provided to
6 Q. All right. Did you bring a list of your 6 you; is that true?
7 writings, speeches, and publications? 7 A. The request was part of it. Also, the
8 A. No, sir. There's a mention of one of the 8  Sunmary section page five of 12 includes part of
9 publications that I was involved in in the CD, or 9 the interview that I had with her.
10 it should be. 10 Q. And you -- she reported to you that she had
11 Q. All right. And then number six is similar, 11 been involved in a motor vehicle accident in 1999?
12 I quess, to number two or three. All documents, 12 A. Yes, sir.
13. reports, letters, studies, and statistical data of 13 Q. And she had been involved in another
14. compilations that will be to substantial your 14 accident in either 2000 or 2001?
15 opinions. Are there any documents, reports, 15 A. Yes.
16 letters, data that support your opinions that are 16 Q. For which she received or was taken to the
17. not on that CD and in your life care plan? 17 hospital?
18 A. No, sir. 18 A. Yes.
19 Q. Item number seven is calculations, formulas, 19 Q. And for which she had reported to you lower
20 and equations to support your opinion. Is there 20 back pain, right hip pain for which she received
21. anything that you utilized that's not on that CD? 21 chiropractic care; is that true?
22 A. No, sir. 22 A. Yes,
23 Q. Finally, number eight is a display of 23 Q. And then in 2002, she reported to you that
24 exhibits that you intend to use at the trial of 24 she had -- was assaulted and punched in the nose,
25 this case. Do you intend to use any visuals or 25 and went to the emergency room?
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 49 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

Hector Miranda-Grajales, M.D. on 01/16/2020

Pages 18..21

 

 

 

 

 

Page 18 Page 20
1 A. Yes. 1 have her prior records?
2 Q. But that she did not have aggravating 2 A. I had her records. Yeah.
3 headaches, neck pain, or back pain as a result? 3 Q. Did you have records predating the October
4 A. Correct. 4 event? October 2016?
5 Q. She also reported to you that she did have a 5 A. No.
6 prior history of migraine headaches; is that true? 6 Q. So you didn't have her prior records?
7 A. Yes, sir. 7 A, I had her -- I mean, prior obviously to my
8 Q. When did she tell you those first started? 8 evaluation, but not prior to the accident.
9 And I'll refer you to the top of page six, I think. 9 Q. And perhaps I should be more precise. You
10 A. She said since her mid 20s. 10 were not provided and as we sit here today, you
a Q. And how old of a lady is she now? 11 have not reviewed Ms. Hills' medical records that
12 A. She was 37 when I saw her, 12 predate the event the Sam's; true?
13 Q. So she had been having headaches for at 13 A. True.
14 least a decade before the event at the Sam's Club, 14 Q. And so kind of back to my other question.
15 according to her ow history; is that true? 15 As to the severity and frequency of her prior
16 A. Yes. 16 migraine headaches, you have no independent way of
17 Q. Now, your record notes that the headaches 17 knowing that; true?
18 preceding the event at Sam's were not nearly as 18 A. Other than what she said. Correct.
19 frequent or severe as they were following the event 19 Q. Other than what the plaintiff in this
20 at Sam's. Do you see where that is written in that 20 lawsuit has told you, you have no way of knowing
21 same area? At the top of page six? 21 her history of migraines that predate the event at
22 A. Hold on. True. True. Yeah. Yeah. I see 22 Sam's; true?
23.0sit. 23 A. To the extent that I didn't review records
24 Q. So -- but the inclusion of that statement 24 showing that. Correct. And then prior to the
25 that the headaches before this event as opposed to 25 fall.
Page 19 Page 21
1 after this event, that is written in there as part 1 Q. Okay. And so, back to my question then.
2 of her history, that is what she told you; true? 2 Other than what she told you, you have no basis for
3 A, True. 3 any -- well, are you offering an opinion that her
4 Q. ‘That statement is not written in there based 4 headaches were worse after the event at Sam's?
5 on your independent review of her medical records; 5 A. Yes.
6 true? 6 Q. And that's based on what she told you?
7 A. True. 7 A. And the medical records showing that she has
8 Q. As to any kind of -- well, you are not 8 a new kind of headache, a posttraumatic headache.
9 offering a medical opinion that her headaches were 9 Q. Well -- but you don't know what was going on
10 more severe following this event as opposed to 10 before; right?
11 prior to this event on anything other than what she ll A. Headaches. I mean --
12. told you; true? 12 MS. PESCHEL: Objection to form.
13 A. And the medical records. 13. BY MR. PAYNE:
14 Q. Well, but did you do an independent review 14 Q. But migraine headaches?
15 of her medical records? 15 A. Correct.
16 A. I reviewed her records. Yeah. 16 Q. Okay. I mean, I didn't -- I'm not sure if I
17 Q. And you saw where there were numerous 17 brought her prior records. But I'll represent to
18 reports of a history of migraine headaches 18 you, her prior records do reference migraine
19 preceding the event at Sam's; true? 19 headaches within the few years leading up the event
20 A. She did have a -- she reported headaches. 20 at Sam's.
21 But the ones that I'm referring to were the ones 21 Do you have any reason to disagree with
22 described as posttraumatic headaches from her 22 that?
23° neurologist. 23 MS, PESCHEL: I'm going to object
24 Q. Well, let me ask it this way: Did your 24 to the form of the question, because I
25 independent review of Ms. Hills -~- well, did you 25 have the records here, and I don't want
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 50 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 22..25
Page 22 Page 24
1 the witness to be misled because when I 1 A. True.
2 looked at them, I didn't see anything 2 Q. And you're not -- you have not reviewed any
3 where she's complaining of migraines in 3 objective testing that shows any way -- well, have
4 any of those prior records. 4 you observed any objective testing that supports
5 MR. PAYNE: Okay. Well -~- 5 her complaints of migraine headaches?
6 MS. PESCHEL: Only on the History 6 A. Short answer is no. I mean, migraine
7 section, like, in her current records, 7 headaches for the most part -- there's, you know,
8 if that makes sense. Like, there's a 8 it's a subjective complaint. You know, a brain MRI
9 medical history of the patient. 9 will not tell you somebody -- it depends; right?
10 MR. PAYNE: That says history of 10 Some MRI showings can show you -- point a
11 migraine headaches. 11 differential diagnosis of a headache; right? But,
12 MS, PESCHEL: But there's no 12 you know, it's not 100 percent specific for that.
13. treatment. 13 Q. Let's talk a little bit about that. You
14 MR. PAYNE: Okay. Well, there is 14 characterized a migraine as a subjective complaint.
15 treatment in her prior records; right? 15 Can you explain to the ladies and gentlemen of the
16 You agree with that? 16 jury what you mean by subjective?
17 MS, PESCHEL: For migraines? For 17 A. Subjective means something that the patient
18 migraines? 18 is telling you.
19 MR. PAYNE: Yes. 19 Q. And versus -- what does objective mean?
20 MS. PESCHEL: I did not see any 20 A. Objective is something that you can measure.
21 treatment for migraines. 21 Q. And --
22 MR. PAYNE: Okay. You didn't see 22 A. Or, you know, independently verify
23 at least three references to migraine 23 basically.
24 headaches predating this accident? 24 Q. Okay. Yeah. So in this instance, and in
25 MS. PESCHEL: I saw her go in with 25 most instances unless you see some lesion, or, you
Page 23 . Page 25
1 complaints of headaches and have 1 know, something pretty traumatic, or important, or
2 sinusitis I had her go in, and complain 2 significant, you're not typically going to find an
3 of headaches, and diarrhea, and they 3 objective independent verification of a migraine
4 said it was a viral infection. 4 headache; correct?
5 Can we go off the record and 5 A. For the most part. Correct.
6 give the prior records to the doctor? 6 Q. All right. And so, you have to rely on the
7 MR. PAYNE: Well, no. We are here 7 patient to tell you that they're having a migraine
8 to discuss what his opinions are today; 8 headache; right?
3 okay? 9 A, Right.
10 BY MR. PAYNE: 10 Q. And so, any diagnosis of a migraine
i Q. You have not reviewed her prior records; 11 headache, in this instance, is based only on what
12 right? 12 Ms. Hills has told you and told her other medical
13 A. Prior to the fall. Correct. 13 providers; true?
14 Q. Yeah. You don't know what she reported to 14 A. True.
15 her doctors about migraines or not migraines based | 15 Q. All right. So we have to rely on Ms. Hills!
16 on anything other than what she told you; right? 16 subjective complaints to support a diagnosis a
17 A. True. 17 migraine headaches; true?
18 Q. She sold you they were more severe after the 18 A. True.
19 event at Sam's, but you have no way of 19 Q. And if she is mistaken or otherwise wrong,
20 independently verifying that based on what you've 20 then that diagnosis cannot be supported; true?
21 received up to today; true? 21 MS, PESCHEL: Form.
22 A. True. 22 THE WITNESS: If she is mistaken as
23 Q. But even she told you that she had at least 23 to what?
24 a decade-long history of headaches before any event | 24 BY MR. PAYNE:
25 at Sam's; true? 25 Q. As to whether she is actually having a
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 51 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 26..29
Page 26 Page 28
1 migraine headache. 1 Room?
2 A. I mean, in the event that she's not being 2 A. Okay. I'm looking at the document Bate
3 truthful about her symptoms, you know, that would 3 Stamped at the bottom, PLTF00029. Okay. It says
4 be a problem. 4 here, chief complaints patient presents with
5 Q. Right. It would be a problem -- you cannot 5 shoulder pain.
6 offer an accurate diagnosis if someone is not 6 Q. Okay. And do you see on there where she
7 accurate about their symptoms? 7 denied hitting her head?
8 A. True. 8 A. Yes.
9 Q. And if someone says that their symptoms are 9 Q. Do you see where she denied losing
10 worse after a particular event, you have no way of 10 consciousness?
11 independently varying that; true? il A. Yes.
12 A. In this case, it would be tough. I mean, I 12 Q. Do you see where she denied hitting her
13. would rely on her verbalization of her symptoms. 13 shoulder or neck directly?
14 Right. 14 A. Yes.
15 Q. Well, and did you review her emergency room 15 Q. Then it is noted that she had small
16 records? 16 abrasions on her foot and ankle. Do you see that?
17 A. From the date of the accident? I have 17 A. Yeah.
18 Baylor, Scott & White notes. 18 Q. And so, do you see anything in the emergency
19 Q. Okay. 19 room record referencing a blow to the head or any
20 A. Here. 20 reference to headaches?
21 Q. And did you have an opportunity to review 21 A. It says here, a few hours later she reports
22 ~+those? 22 bilateral neck stiffness and muscle soreness. And
23 A. Yes. I reviewed those records. 23 there's a history here (witness indicating) of
24 Q. Okay. And according to the history of 24 migraine headaches.
25 present illness, what was her primary complaint on 25 Q. A history of migraine headaches; right?
Page 27 Page 29
1 the date of this event at the Sam's Club? Was it 1 A. Yeah.
2 shoulder pain? 2 Q. But no report of a -- no current complaint
3 A. I got to find that document. 3 of headaches; true?
4 Q. All right. 4 A. Let me double-check here. Almost done
5 A. Hold on. If you have it there, and you want 5 . here.
6 to provide it, it'll make it faster. 6 Q. Sure.
7 Q. You know, and again, unfortunately I only 7 A. Yes. You're correct about that.
8 brought my summary. 8 Q. And just so we are clear: You've now had
9 A. Okay. 9 the opportunity to review the emergency room
10 Q. I did not bring -- well, I may actually have 10 record. The primary complaint is shoulder pain;
11 brought the ER record. Let me see. 11 true?
12 A. Okay. 12 A. True.
13 Q. No, I don't. It's October 13, 2016 fron 13 Q. She denies hitting her head or losing
14 Baylor Scott & White. 14 consciousness; correct?
15 A. The date of the accident you're talking 15 A. Correct.
16 about; right? 16 Q. She denies hitting her shoulder or neck
17 Q. Yes. And the date of that record. And I 17 directly; correct?
18 think buy Baylor Scott & White goes backward if 18 A. True.
19 that's -- you know what I mean? 19 Q. And there -- she does tell the folks at the
20 A. Let me try to find it. Hold on. I need to 20 emergency room about her history of migraine
21 be sure. October 13, 2016; correct? 21 headaches; true?
22 Q. Yes, sir. 22 A. True.
23 A. Yeah. And your question was? 23 Q. But she is not reporting any new headaches
24 Q. What was her primary complaint when she 24 on the date of the accident; correct?
25 appeared at the Baylor Scott & White Emergency 25 A. Correct.
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 52 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 30..33
Page 30 Page 32
1 Q. And then, if you can twm to October 17, 1 anything like that; true?
2 which I think is her next visit to Baylor Scott & 2 A. True.
3 White. 3 Q. And no loss of consciousness; correct?
4 A. I'm here (witness indicating) . 4 A. Correct.
5 Q. And do you see where she specifically denies 5 Q. And no films made of the head? Any type of
6 headaches in that record? 6 x-ray, or MRI, or CT scan; true?
7 A. Holdon. I see it. 7 A. True.
8 Q. All right. And it also reports that her 8 Q. All right. You reference in the History and
9 neck has no midline or bony tenderness with a good 9 Summary posttraumatic headaches. Why -- what is
10 range of motion. Do you see that? 10 the basis of your characterization of her headaches
li A. In the Physical exam section? 11 as being posttraumatic?
12 Q. I'm not sure where. I think so. 12 A. Partly it's her treating neurologist
13 A. Let me see. I see in review of symptoms, 13 categorized it as that. But independently, it is a
14 positive for arthrology as in neck pain, but you're 14 posttraumatic headache because may not inmediately
15 saying limitation of range of motion? 15 after the fall, but progressively thereafter she
16 Q. Again, and I apologize for not bringing that 16 did develop headaches after that fall.
17 record today. I'm just -- my Summary reflects good 17 Q. Well, let me ask you this: We -- based on
18 ROM next to neck or denial of neck tenderness. 18 our own medical records that you have looked at,
19 A. I see it. 19 she's got a history of migraines; right?
20 Q. Okay. And they -- 20 A. Yes.
21 A. However -- I'm sorry to interrupt. It says 21 Q. She has no blow to the head on the date of
22 she exhibits spasms in her neck. 22 the accident; right?
23 Q. Okay. And they did an x-ray on her left 23 A. Right.
24 wrist; correct? 24 Q. No subjective complaints of headaches on the
25 A. Yes, sir. 25 date of the accident; right?
Page 31 Page 33
1 Q. And that appears to be her primary complaint 1 A. True. Well, she did have neck pain in that
2 that day; true? 2 one.
3 A. And -- 3 Q. Okay.
4 MS. PESCHEL: Objection. 4 A. Sometimes that can take time before it
5 THE WITNESS: And neck pain. Yeah. 5 starts.
6 BY MR. PAYNE: 6 Q. Well, I understand. But no migraine
7 Q. But they don't x-ray, they don't MRI, they 7 headaches are reported either on the accident, or
8 don't do anything in terms of tests or films of her | 8 three or four days later; right?
9 neck on that day; true? 9 A, Not immediately after the accident.
10 A. Correct. 10 =Correct.
11 Q. And they certainly don't do anything with 11 Q. All right. And so, I understand you're
12 respect to her head in terms of testing; true? 12. saying that a neurologist characterized them as
13 A. Correct. 13 posttraumatic headaches, but I'm asking you. Do
14 Q. Now, those records on the date of the 14 you have an independent basis of -- an opinion, if
15 accident and a few days following the accident, are |15 you're offering that opinion, that her headaches
16 those consistent or inconsistent with an 16 are posttraumatic as opposed to these ongoing
17 aggravation of her migraine complaints? 17 issues she has with migraines?
18 A. The question is did the records that we just 18 A. Posttraumatic. That's my opinion.
19 talked about, are they consistent with -- 19 Q. Based on what? What are you basing that on?
20 Q. Or inconsistent with a -- some type of 20 A. Well, the fall. Again, it doesn't have to
21 aggravation of her issue with migraines? 21 happen immediately after the injury. However, the
22 A. So she didn't develop any worsening 22 ~course of -- and again, as we established, I don't
23 headaches or migraine headaches after -~- 23 have her prior records before the fall.
24 immediately after the fall. 24 But according to her history and the
25 Q. And there was no blow to the head or 25 nature of her condition dramatically changed after
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 53 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 34..37
Page 34 Page 36
1 that fall. So that's why I'm attributing the 1 5-6, C7-Tl, and Tl, and T2.
2 diagnosis of posttraumatic headache to the fall. 2 Q. And have you reviewed those actual films?
3 Q. Okay. Based on what she said happened? 3 A. No. I saw the reports.
4 A. Yes, sir. 4 Q. You rely on the radiology report?
5 Q. Okay. 5 A. I do.
6 A, And again, the medical records and the 6 Q. Okay.
7 change of her pathology afterwards. 7 A. In this case, I do.
8 Q. But again, headaches are what she says; 8 Q. All right. As far as whether those
9 right? 9 herniations resulted from the event in question or
10 A. She has headaches. Yeah. 10 were preexisting degenerative conditions, do you
11 Q. Okay. Ms. Hills; reported to you, she 11 have any way of knowing?
12 reported to her neurologist, she did not report to | 12 A. Yeah. My opinion is that they were caused
13 the ER physicians, but reported to those folks that |13 by the fall.
14 her headaches became worse after this fall; true? 14 Q. What is the basis of that opinion?
15 A. Hm-hmm. Yeah. 15 A. The fact that, you know, multiple disc
16 Q. And nothing else supports her headaches 16 herniations after a traumatic event with reports of
17 becoming worse after this fall other than her 17. neck pain, and having physical exam findings of,
18 saying that to her healthcare providers; true? 18 you know, neck tenderness and spasms. And within a
19 A. True. 19 reasonable degree of medical probability, that's my
20 MS. PESCHEL: Objection to form. 20 opinion.
21 THE WITNESS: Right. 21 Q. But again, it relies on her saying that she
22 BY MR. PAYNE: 22 had neck pain following this event; true?
23 Q. And so, the sole basis that you're relying 23 A. Yes. I mean, these hermiations are
24 on from your review of the records, the neurologist | 24 symptomatic in her case. Correct.
25 is relying on is what Ms. Hills said happened as 25 Q. Well, in -- I mean, are thoracic herniations
Page 35 Page 37
1 far as her headaches becoming worse; true? 1 typically related to any type of trauma?
2 A. Yeah. Again, my opinion is based on her 2 A. They can be. Yeah.
3 saying that her -- and what she told her treaters 3 Q. But as to here -- as I understand it, you
4 that her headaches worsened. Yeah. 4 are relying on the radiology report, which notes
5 Q. And if she is mistaken, or wrong, or is not 5 heriations. Your opinion that they resulted --
6 being candid, then that diagnosis is misplaced; 6 that those herniations that are reflected or
7 true? 7 reported relate to this particular event, as
8 A. It's possible. Yeah. 8 opposed to two car wrecks, being punched in the
3 Q. All right. So moving on under your analysis 9 face, ordinary disease of life, and degeneration.
10 of findings. And we have kind of talked about this 10 ‘The reason you distinguish it and say it was from
11 aswell. You offer a diagnosis -- three diagnoses: 11 this accident is based only on what she told you;
12 Posttraumatic headaches, posttraumatic cervical 12 ~=true?
13 radiculopathy, and posttraumatic disc herniations 13 A. No. And the medical records as well.
14 at three levels. Do you see that? 14 Right. She did report neck pain, stiffness. She
15 A. Yeah. 15 had, you know, a physical exam that showed she had
16 Q. We've already talked about the posttraumatic 16 neck pain and spasms. So those things have --
17 headaches that your opinion relies solely on what 17 Q. So what she told you and what she told her
18 Ms. Rose -- pardon me -- Ms. Hills said; true? 18 medical providers; true?
19 A. True. 19 A. True.
20 Q. What about -- what is the basis of your 20 Q. Is that --
21. diagnosis that Ms. Hills has cervical 21 A. And part of the physical exam that is an
22 = radiculopathy? 22 objective finding is palpating for spasms. Right.
23 A. On her history, her neck pain was shooting 23. «So --
24 down the arms, and there's a cervical MRI showing 24 Q. But as to what those spasms resulted from,
25 the herniations at C5-6, C6-7, Tl. I'm sorry. 25 any relationship to this event versus these other
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 54 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 38..41
Page 38 Page 40
1 events that she reported to you, it relies solely 1 Q. You did not make an independent review of
2 on her saying that it came from this fall; true? 2 the films to offer that opinion; true?
3 MS. PESCHEL: Objection to form. 3 A. Correct.
4 THE WITNESS: To the extent that 4 Q. Now, you go on to say that her impairments
5 the emergency room, you know, from the 5 are permanent. What is the basis of that opinion?
6 fall reported those symptoms. Yes. 6 A. The fact that she persists with the symptoms
7 ~~ +BY MR. PAYNE: 7 of, you know, neck pain, cervical radiculopathy,
8 Q. Well, you just read the ER record. Didn't 8 posttraumatic headaches that are chronic in nature,
3 she in fact even after the event occurred, she went | 9 despite treatment. You know, that's why my opinion
10 home, and took a nap, and then decided go back to 10 is that she has a permanent impairment.
11 the emergency room. Did you say that in there? 11 Q. But as far as whether she already had a
12 A. What date are we talking about? 12 pexmanent impairment from her history of migraine
13 Q. The initial emergency room visit. She did 13 headaches -- we've already discussed this, you have
14 not feel bad -- I'll just read from it from 14 no way of making that distinction; true?
15 nurses's notes. She did not feel bad at first, but | 15 A. I'm sorry. Can you repeat that?
16 realized at home that she feels hurt. 16 Q. You cannot say, based on a reasonable degree
17 Do you see that in there? 17 of medical certainty, that she was not already
18 A. I got to find it. 18 permanently impaired given her history of migraine
19 Q. Okay. I'll tell you what, let's keep 19 headaches; true?
20 moving, if you don't mind. 20 A. Ican. No, I can.
21 A. All right. al Q. Based only on what she told you?
22 Q. Certainly the event at the Sam's Club did 22 A. Yes. And again, the medical records --
23 not necessitate -- based on history and your review | 23 you're right, I didn't review the medial record
24 of the record any paramedics come to the scene; 24 ~prior, but based on the records I reviewed and her
25 true? 25 history. Yes.
Page 39 Page 41
1 A. I don't recall that. 1 MS. PESCHEL: And if we are going
2 Q. She wasn't transported by ambulance; 2 to go down there, I have them sitting
3. correct? 3 right here. I was just provided the
4 A. Correct. 4 previous records last night at about
5 Q. She reported -- I'll represent to you that 5 5:30. If we could go off the record, he
6 she reported that she actually left on her own, 6 can peruse them real quickly.
7 went home, took a nap, and then realized she 7 MR. PAYNE: Okay. Well, let's
8 decided she wanted to go to the emergency room. 8 continue on. And if you want to do that
9 That's reflected in that ER record. Do you have 9 with your direct, that's fine.
10 any reason to disagree with that? 10 MS. PESCHEL: That's fine.
il A. If you represent it, I'll believe you. 11 BY MR. PAYNE:
12 Q. All right. And as far as any prior neck 12 Q. All right. Let's shift gears and talk about
13 complaints, you have not reviewed any record 13 kind of what I would characterize as part two of
14 predating the October event at Sam's; true? 14 your opinions. And that is the life care plan.
15 A. True. 15 You have offered a life care plan in this case;
16 Q. Nor have you reviewed any films, if they 16 correct?
17 exist, of any -- for her that predate the event at 17 A. Yes, sir.
18 Sam's; true? 18 Q. And as it relates to the life care plan,
19 A. Correct. 19 what is your opinion that you're offering to the
20 Q. All right. As far -- well, really part 20 jury or opinions?
21 three of your diagnoses really relates to part two. 21 A. You're talking about the specific -- the
22 You're saying she has disc herniations, but you're 22 cost of future care?
23. relying only on the radiology report that reports 23 Q. Well, I mean whatever they are. Tell me
24 of hermiations; true? 24 what your opinions are in terms of what Ms. Hills
25 A. Correct. 25 needs in the future.
www. huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 55 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 42..45
Page 42 Page 44

1 A. Okay. So regarding the future needs of Ms. 1 A. I don't recall exactly.

2 Hills -- I'm looking at page -- I did two types of 2 Q. Pretty recently. It's a pretty expensive

3. care, one more conservative and one less 3. drug?

4 conservative. I'm looking at page 8 of 12. Let me 4 A. I list the price here, $8,280 per year.

5 know when you're there. 5 Q. Okay. Are there migraine medications

6 Q. Okay. 6 available that are priced less than what you list

7 A. So future care would be neurology visits at 7 as 8,000 per year?

8 least three times per year. Then the 8 A. It's possible. Yeah.

9  Dihydroergotamine medications at least twice a 9 Q. And likewise, the Dihydroergotamine -- and
10 week, Emgality medication one per a week, Reglan 10 I'll give that to you -~ which I think it goes --
11 (ph) 10 milligram once a week, Naratriptan 40 11 what's its trade name? Which is certainly easier
12 milligrams every night, and a cervical MRI one time 12 to say.

13. every five years. 13 A. Trade name? I don't recall that one.
14 The other option for her would be the same 14 Q. It's something like migratol (ph) or
15 thing, but to treat her headaches also with 15 something?
16 bilateral greater and lesser occipital nerve blocks 16 A. No.
17 «two times a year. 17 Q. That doesn't ring any bells?
18 Q. Now you understand -- well, do you 18 A. No.
19 understand whether Ms. Hills has glaucoma? 19 Q. Are you familiar with that medication?
20 A. Yes, sir. 20 A. The Ergotamine family. Yeah.
21 Q. Would you still recommend occipital nerve a1 Q. I'm sorry. Which family?
22 blocks to someone who has glaucoma? 22 A. Ergotamine family. Yeah.
23 A. Yeah. When you do the -- part of the reason 23 Q. Okay. And why did you choose that
24 -- she was told not to get cervical epidural 24 particular drug that costs $5,000 a year?
25 steroid injections. She went to the doctor because 25 A. She was taking it.
Page 43 Page 45

1 steroids can aggravate the glaucoma. But when you 1 Q. Okay. Did you plug in those medications for

2 do occipital nerve blocks, you can do them with 2 any reason other than she had taken those two drugs

3. steroids. Personally, I use local anesthetics 3. in the past?

4 only. I don't use steroids. So it shouldn't be a 4 A. And they work. Yeah.

§ concem. 5 Q. Well, she said they worked; right?

6 Q. But again, as to whether this future care 6 A. Yeah.

7 resulted from or relates to the event at Sam's 7 Q. Okay. Is that the sole basis for you using

8 Club, we talked about this several times now, is 8 those drugs?

9 based on what she told you and what she told her 9 A. Yes, sir.

10 other medical providers; true? 10 Q. Okay. There are other drugs -- migraine

11 A. True. 11 drugs that you could have put into your life care
12 Q. As far as -- help me understand -- are you 12 plan; true?

13. recommending that she take two different 13 A. Yes. However, she did try others and she

14 high-dollar migraine medications all at once? 14 failed, like, Tripheinze (ph), Lyrica. So the

15 A. You're talking about the medications that I 15 regimen she is on right now, you know, she is not
16 =recommend? 16 headache-free, but it's -- to a certain extent,

17 Q. Yeah. 17 it's working for her.

18 A. That's the regimen. Yeah. The regimen that 18 Q. And you are reporting that she will continue
19 I recommended here. Correct. 19 to need that for her entire life span; right?

20 Q. And as I generally understand it, this -- 20 A. Yes.

21 how do you say it? Emgality? 21 Q. And you have not discounted it for present
22 A. Yeah. 22 value; true?

23 Q. Emgality. That's a drug that just received 23 A. True.

24 DA approval within the last couple of years; 24 Q. And you have not accounted for the fact that
25 right? 25 new drugs often fall in price as they're replaced
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 56 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 46..49
Page 46 Page 48
1. by other new drugs; correct? 1 Q. What is -- why do you -- how do you arrive
2 A. It's possible. Yeah. 2 at that opinion?
3 Q. So it's certainly possible that this 3 A. So this is a conservative life care plan;
4 Emgality will not continue to cost, as you put it, 4  yright? I mean, you could make the argument that
5 $8,200 a year, but will reduce in price over time; 5 she was a candidate for the epidural steroid
6 true? 6 injection, which wasn't done because of her
7 A. Well, it's possible. Yeah. 7 glaucoma. However, there are other kinds of
8 Q. Well, based on -- I mean, you're a pain 8 injections and therapy. She may be a candidate for
9 doctor in part. You're familiar with pain 9 or such as cervical radial nerve branch blocks,
10 medications. Do prices go dow over time as 10 cervical radiofrequency lesioning. I'm not a
11 different drugs come in and out of style? For lack 11 surgeon, but it's possible that she might need
12 of a better phrase. 12 surgery in the future. Spinal cord stimulator
13 A. Now, it's possible. But again, there are 13 trials, implants, and all of that stuff, I didn't
14 examples of -- I mean, you might have heard a 14 include that in here (witness indicating). But at
15 medication for -- I think it was tuberculosis. 15 the very least, to monitor the condition of her
16 Some company bought that particular drug, and then 16 cervical spine once every five years.
17 ~~they raised the prices, and -- 17 Q. And you price the cervical spine that she'll
18 Q. And he went to jail. 18 need -- or pardon me. Cervical MRI that she'll
19 A. No. That was somebody else. But, you know, 19 need every five years at $590.80; true?
20 so is it possible that new medications will come 20 A. I'm sorry. What?
21 and compete with this one? Driving the price down a1 Q. You priced the cervical MRI at an average
22. is possible. Yeah. 22 annual cost of $590.80. True?
23 Q. Okay. And just so we are clear: Your 23 A. You changed the page on me. It's 5 -- yeah,
24 opinion as to Ms. Hills' future need of 24 you're right, $590.80. Yeah.
25 pharmaceutical drugs, one number, does not consider 25 Q. Okay. And in fact, the cervical MRI that
Page 47 Page 49
1 present value of the future needs of those drugs; 1 Ms. Hills had in this instance was done --
2 true? 2 A. Could I interrupt you for a second?
3 A. No. When you said present value, I did not 3 Q. Of course.
4 adjust it -- I used today's dollars. 4 A, The MRI cost is $2,954. So what you're
5 Q. Okay. And that is in part what I'm asking. § looking at is a different table that divides it by
6 And let's be clear about all of those points. You 6 five years.
7 did not adjust your figure for present value for 7 Q. Well, how much are you suggesting or opining
8 the future need of these drugs; true? 8 that the cervical MRI is going to cost? Each one
3 A. True. 9 of them?
10 Q. And likewise, you did not consider that 10 A. $2,954. And that's page 8 of 12.
11 those drugs may change in price over time; true? il Q. Oh. Okay. So you're actually saying that
12 A. I did not make that calculation. Correct. 12 the cervical MRI will cost almost $3,000? I quess
13 Q. And your inclusion of these drugs is based 13. I did misread your table. You're saying the MRI
14 only on the fact that she has used them in the past 14 costs that much?
15 with some success; correct? 15 A. Yes, sir.
16 A. Correct. 16 Q. Has that been your practice and experience
17 Q. And her need for those drugs, it may change 17 ~that they actually cost that much?
18 over time; correct? 18 A. I've seen higher than that.
19 A. It's possible. She may need more. 19 Q. Well, did you look at what she was actually
20 Q. She may need more or she may need less? 20 billed in this case for a cervical MRI that she did
21 A. It's possible. 21 have?
22 Q. All right. And as far as the -- well, the 22 A. I don't recall that.
23. need of a cervical MRI, you're saying she needs one 23 Q. It isn't -- you do have the billing records
24 every five years? 24 though; right?
25 A. Yes, sir. 25 A. I think so.
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 57 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 50..53
Page 50 Page 52
1 Q. All right. I will hand you what I will mark 1 MRIs done; true?
2 as Exhibit Number 2. 2 A. True. Because I used the database that
3 A. Okay. 3 includes bill charges from Baylor Scott & White.
4 (Exhibit No. 2 wag marked for 4 Q. And likewise, did you see what she was
5 identification. } 5 billed for the Engality? And what she was actually
6 BY MR. PAYNE: 6 billed for that medication?
7 Q. Did Ms. Hills undergo a cervical MRI in this 7 A. I don't recall that.
8 instance? 8 Q. Okay.
9 A. Yes, sir. 9 MR. PAYNE: Let me hand you what
10 Q. And when was that done? 10 I'll mark as Exhibit 3.
11 A. TI have here November 25, 2016. 11 (Exhibit No. 3 was marked for
12 Q. And what was she initially charged for that 12 identification.)
13 cervical MRI? 13. BY MR. PAYNE:
14 A. $352. 14 Q. What do you have as the price per dose of
15 Q. All right. And what did the provider 15 the Emgality? What number do you plug in?
16 ultimately accept in satisfaction for having that 16 A. Per year? $8,280.
17 cervical MRI done? 17 Q. Well, per dose.
18 MS. PESCHEL: Do you have both 18 A. So what I did was I usually look at the cost
13 sides of the bills? 19 of the total 120 milligrams, and then look at the
20 MR. PAYNE: I don't know what that 20 cost for that for the whole year. So I guess you
21 means. 21 can divide that by 12.
22 MS. PESCHEL: Scott White bills 22 Q. And what's your number again?
23 facility charge and doctor charge. So 23 A. The -~ can divide it if you want. So if you
24 if you only have one of them, that's not 24 divide it by 12, it's $690 a month.
25 the full charge of the MRI. 25 Q. Okay.
Page 51 Page 53
1 MR. PAYNE: Okay. 1 A. For the Engality.
2 THE WITNESS: So to answer your 2 Q. All right. And I'm going to hand you
3 question $111.25. 3 Exhibit 3, and show you, and represent to you these
4 BY MR. PAYNE: 4 are billing charges from a Walmart Pharmacy. And
5 Q. And so, your opinion as to future cervical § you see it was actually a little bit lower than
6 MRIs did not account the actually -- and if I have 6 that. What she was actually billed for that?
7 a misrepresentation, either way your number doesn't 7 A. She was billed $1,153.60. Correct.
8 account for what she was actually billed in this 8 Q. No. Look at each dose. 120 milligrams,
9 case; true? 9 they're each about 575. That's like a triple dose
10 A. That number is the average of, you know, the |10 or a double dose?
11 region for that. 11 A. Oh, okay. I see Emgality 120 milligrams per
12 Q. And we'll get to that. But your number does [12 millimeter injection $577.45.
13 not consider what she was actually billed; true? 13 Q. And again, your life care plan does not
14 A. It does consider it. Yeah. 14 account for what she has actually been billed in
15 Q. No. What she was actually billed for this 15 the past, just this input that you use or the
16 charge. 16 system that you use; true?
17 A. Well, the database I use looks at all bill 17 A. True.
18 charges in that region. 18 Q. Okay.
19 Q. We're going to get to this. But in this 19 A. Can I get some water? If you don't mind.
20 instance, this particular bill, do you know what 20 Q. Of course. Yeah. Let's take a little
21 she was billed in this case for her cervical MRI? 21 break.
22 A. Yeah. $352. Yeah. 22 THE VIDEOGRAPHER: We are off the
23 Q. And do you -- and you did not consider your 23 record at 4:14 p.m.
24 actual bill in offering an opinion as to what it 24 (At this time, off the record.)
25 will cost her in the future to have more cervical 25 (At. this time, back on the record.)
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 58 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 54..57
Page 54 Page 56
1 THE VIDEOGRAPHER: Standby. We are | 1 A. No, not even. I mean, if you look at the
2 back on the record at 4:16 p.m. 2 estimated retail price per dose, I divided my
3. BY MR. PAYNE: 3. number by 12. It was 690. I'm looking at the
4 Q. All right. Dr. Miranda, are you ready to 4 estimated retail price from Walmart 658, CVS 787,
5 continue? 5 Walgreens 691, Kroger's 691, Target 680, Costco
6 A. Yes, sir. 6 676. So it's there, you know, in the 600s.
7 Q. All right. Dr. Miranda, the -- let's talk 7 Q. Using the retail pricing; right?
8 about how you arrived -- you talked about an 8 A. No.
9 average. How do you arrive at the annual costs for 9 Q. You don't consider any discounts that are
10 each of the medications and the other treatment 10 yeadily available; right?
i that you have recommended for Ms. Hills? 1 A. Correct.
12 A. I used it -- for the medications, I used 12 Q. So your life care plan does not consider
13 GoodRX. For the neurology visits, I have the MRI. 13. either the discount reflected in Ms. Hills! ow
14 I used a database called Fairhealth.org, the same 14 records, nor does it reflect generally available
15 thing for the injections, occipital nerve blocks. 15 discounted pricing available on the Internet; true?
16 Q. All right. So as far as GoodRX -- 16 A. True.
17 interestingly, I just happened upon a website 17 Q. All right. And as far as the
18 called GoodRX, and I'll mark this as Exhibit 4. 18 pharmaceuticals go, it's pretty simple what you
19 And again, this is just what I looked up 19 have done. You have simply taken a retail price
20 yesterday, just kind of looking at this thing. You | 20 for Engality, and have assumed that Ms. Hills will
21 can see down here at the bottom, it says www.getrx, | 21 not change that medication -- well, first it
22 and it actually lists a bunch of pricing for that 22 assumes her life span; right?
23 Emgality. Do you see that? 23 A. Yes.
24 A. Yes, sir. 24 Q. And then it assumes she will continue to
25 (Exhibit No. 4 was marked for 25 take that exact medication; right?
Page 55 Page 57
1 identification.) 1 A. Sure.
2 BY MR. PAYNE: 2 Q. And then it assumed that the price of that
3 Q. And then again, it processes it even lower 3. medication will not change over the next, what is
4 than what she's been paying, does it not? 4 it, 30 or 40 years?
5 A. I don't know why they used here, but the 5 A. Whatever her life care plan is. Yeah.
6 numbers here are -- well, you look at the retail 6 Q. All right. Okay. Now, as far as the
7 price, not looking at the free discount; right? 7 medical treatment, what did you rely on as a basis
8 So, we don't use collateral sources when we do life | 8 for your opinions?
9 care plans. So when I do use these numbers, I use 9 A. I'm sorry. I don’t understand the question.
10 the estimated retail price. 10 You mean what database I use for --
11 Q. Well, I'll tell you -- I'll represent to 11 Q. Yes.
12 you, all I did was type in cost of Emgality, and 12 A. So for the neurology visits, the cervical
13 that page popped up, and that pricing popped up. 13. MRI, and the occipital nerve blocks, I used a
14 Did you do something different? 14 database called Fairhealth.orq.
15 A. I put the area code for the patient. That 15 Q. But as far as the -- and I am not -- I mean,
16 would be the only different thing. 16 obviously you're a professional and have a lot more
17 Q. Okay. At least based on what I've 17. education than I do. You know, you treat patients.
18 represented to you that I did, that pricing is 18 I'm not trying to belittle what you do.
19 different than what's reflected in your report for | 19 What I'm saying is -- would you
20 what is Emgality pricing; true? 20 agree with me that at least as far as offering an
21 A, True. 21 opinion about the pharmaceutical pricing that Ms.
22 Q. And as far as the -- 22 Hills can anticipate in the future, that doesn't
23 A. Mind you, it's not way off. 23 really require any of your medical background or
24 Q. No. It's not way off. About 100 bucks a 24 expertise, either as a life care planner or a
25 pop off; right? 25 physician; right?
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 59 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 58..61
Page 58 Page 60
1 A. The question is do I require medical 1 terms that I -- you know, I'm
2 expertise in determining exactly what -- the 2 recommending a treatment for headaches
3 changes in costs in the future or -- 3 and full-out care. And the life care
4 Q. Well, you -- as I understood what you did 4 planning part comes in when we look at
5 here, you just got the retail price at GoodRX.com 5 the costing. I mean, that's something
6 for Emgality, and the one I can't say, and you have 6 that they train us how to do.
7 assumed all of those things that she'll take it for 7 BY MR. PAYNE:
8 the rest of her life, and it won't change in price; 8 Q. But now you're not recommending treatment to
9 right? Those opinions do not require your medical 9 Ms. Hill, are you?
10 expertise and they also do not require your life 10 A. Well, the treatment that I'm putting here.
11 care planner expertise; true? 11 Yeah. She's not my patient, but the life care plan
12 MS. PESCHEL: Objection. Form. 12 is future treatment.
13 THE WITNESS: I mean, as a life 13 Q. But let's be clear: Are you making a
14 care planner, they train us to look up 14 recommendation to Ms. Hills as to what she needs to
15 pricing; right? So, I mean, it does 15 do in the future?
16 require that part of the background. 16 A. ‘That's what the life care plan is. Yeah.
17 As far as the medical 17 Q. It's a recommendation to her? Do you -- are
18 component and recommendations, 18 you comfortable doing that even though you're not
19 obviously, you know, my training and 19 her treating physician?
20 expertise in these matters. 20 A. Again, she's not my patient. But the
21 As far as, you know, 21 recomendations that I'm making, you know, they're
22 determining if these numbers are going 22 medical recommendations.
23 to change, I don't know that for 100 23 Q. Okay.
24 percent sure. 24 A. Knowing she's not my patient.
25 BY MR. PAYNE: 25 Q. All right. So we are clear on that: You
Page 59 Page 61
1 Q. Yeah. And you haven't offered that opinion; 1 have not treated Ms. Hills in the past, you do not
2 right? 2 intend to treat her in the future. Are both of
3 A. What opinion? 3. those things correct?
4 Q. That they'll change, that the pricing will 4 A. Correct.
5 change? 5 Q. You do not intend to monitor her
6 A. They might. They might. Yeah. They might 6 medications, monitor her condition, or do anything
7 ~~ change. 7 ~~ of the kind; correct?
8 Q. But your opinion assumes they're not going 8 A. True.
9 to change; right? 9 Q. You do not consider her your patient and the
10 A. Well, my opinion -- again, I used today's 10 patient privilege does not apply here; true?
11 dollars. I don't have a database telling me what 11 A. True.
12 the price is going to be in the future. 12 Q. And so, maybe it's just the word
13 Q. All right. So back to my original question: 13 "recommendation" or you're recommending it. Are
14 Your opinion as to Ms. Hilis' future pharmaceutical 14 you truly asking her, or telling her to take this
15 costs is only based on you looking up the retail 15 course of action, or are you just simply saying if
16 price of those medications in today's dollars, and 16 she takes this course of action, it will cost X
17 assuming it for some period of time; true? 17. dollars?
18 A. Correct. 18 A. Again, my recommendations are based on what
19 Q. And would you agree that that does not 19 I -- on my training, and what I read in the
20 require expertise to offer that opinion either from 20 reporting, and this is what I feel she is going to
21 your medical background or your life care planner 21 need in the future, and this is the associated
22. ~=background; true? 22 costs.
23 MS. PESCHEL: Objection to form. 23 Q. But are you telling her to do this in the
24 THE WITNESS: Little confusing. It 24 future?
25 does require my medical background in 25 A. Well, I haven't had the conversation with
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 60 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 62..65
Page 62 Page 64
1 her. I mean, I submitted the report to the 1 those records, but I didn't see them leading up to
2 attorneys and I would assume they would have showed 2 today. What -- did they show that she continued to
3 it to her; right? 3. take the Emgality?
4 Q. But, I mean, again in your capacity as a 4 A. Let me double-check on that. Do you mind if
5  non-treater, should you be treating her what to do 5 I look at this for a second?
6 in the future? 6 Q. No. No. Not at all.
7 A. I mean, this is a different context; right? 7 A. Yes, she was.
8 Because I'm not a treater. These are the 8 Q. And what about the other one? The
9 recommendations. 9  Dihydroergo --
10 Q. Okay. And as to whether Ms. Hills has 10 A. Yeah.
11 continued to take the Emgality or the Dihydroergo 11 Q. And what else is she taking?
12  -- how do you say that? 12 A. Toradol, Reglan or Metoclopramide, Xalatan,
13 A. Dihydroergotamine. 13 but that's for the eye, Cyclobenzaprine, Kurvelo.
14 Q. Yeah. As to whether Ms. Hills has continued 14 Q. What -- can you help me understand what each
15 to take those medications for the past six months, 15 of these are prescribed for in her case?
16 do you know? 16 A. Hold on a second. Do you mind? So the
17 A. So I did review the records provided 17 Xalatan is an ophthalmic solution, the Emgality is
18 recently. I'll tell you which one. It's Baylor 18 for the headaches, the Reglan is also for
19 Scott & White neurology clinic. It's dated from 19 headaches, the Dihydroergotamine also for the
20 dune 27, 2019 through October 10, 2019. And she 20 headaches, Dihydroergot for severe headaches,
21 continued treating for her headaches. She reported 21 Cyclobenzaprine also works for headaches, and the
22 taking the OCPs, which I didn't include in the life 22 Kurvelo in this case is the contraceptive pill,
23 care plan, which were also working for her 23 also works for headaches.
24 headaches and -- 24 Q. Back to an earlier question. Can you
25 Q. What are OCPs? 25 explain -- help me understand how your particular
Page 63 Page 65
1 A. Oral contraceptive pills. 1 expertise is applied in offering an opinion that
2 Q. What -- oral what? 2 Ms. Hills will need this expensive headache
3 A. Contraceptive. 3 medication for the duration of her life. How that
4 Q. Contraceptive? 4 number relies on expertise as opposed to simply
5 A. Yeah. 5 looking up the price and miltiplying?
6 Q. And am I thinking the same thing? We're 6 A. I'm having trouble understanding the
7 talking about a contraceptive pill? What does that 7 question.
8 have to do with treatment here? 8 Q. Let me ask you -- yeah, I agree. It was
9 A. Yeah. It works for some kinds of headaches. 9 kind of convoluted. Let me start over.
10 Yeah. 10 How did you apply your expertise in
11 Q. Well, does it work for posttraumatic 11 offering an opinion as to the price for the
12 headaches? 12 migraine medication that Ms. Hills will need in the
13 A. In her case it was. Yeah. 13. future? How did you use your expertise?
14 Q. Well, is it typically used to treat 14 A. So, the price, again, I looked that up, as
15 posttraumatic headaches? 15 you said. Obviously, I mean, I don't know that by
16 A. It depends on the response of the patient. 16 heart. So I identified the medication that I think
17. «I mean, if it works. 17. she is going to need in the future, and I looked up
18 Q. Is it routinely prescribed for that purpose? 18 the price, and I extended that throughout her
19 A. The OCPs, no. It's ~- to my understanding, 19 lifetime.
20 I believe it's an off-label prescription, you know, 20 Q. And based on what you just said, that does
21 an indication probably. 21 not require your expertise to offer that opinion;
22 Q. Okay. So oral contraceptives are not on the 22 true?
23. label prescribed for posttraumatic headaches; true? 23 MS. PESCHEL: Objection. Form.
24 A. Not that I recall. 24 THE WITNESS: I mean, it does
25 Q. All right. So -- and I'm sure I do have 25 because I'm recommending the medication,
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 61 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 66..69
Page 66 Page 68
1 and the price that I found, and, you 1 service; true?
2 know, doing the research for it. So it 2 A. Correct.
3 does. 3 Q. All right. And you agree generally -- it's
4 BY MR. PAYNE: 4 a fair, and true accurate statement that a medical
5 Q. And what is the basis that you're 5 provider will accept less than what they charge for
6 recommending that medication? 6 any particular service; true?
7 A. It's working for her headaches, 7 A. It's possible. Depending on if they have a
8 posttraumatic headaches. 8 contract or not.
9 Q. All right. The medical care itself. You 9 Q. And a particular -- a notal example of that
10 rely on something called Fairhealth.org? 10 is the retail price that you have used for the
11 A. The medical care -- you mean the injections, 11 cervical MRI was $2,000 plus; right?
12 neurology visits, and the cervical MRI price? Yes, | 12 A. Yeah.
13 sir. 13 Q. And what Baylor Scott & White charged here,
14 Q. All right. As I think I've understood it, 14 at least according to that document, Exhibit 2, was
15 what you do is you insert -- you get a subscription |15 significantly less. True?
16 to Fairhealth.org; correct? 16 A, It was -- what they charged was $352 for the
17 A. Yeah. 17 «cervical MRI. Correct.
18 Q. You insert the CPT codes, and you insert, I 18 Q. All right. And so, are you bringing -- are
19 think, a ZIP code, and Fairhealth will spit out a 19 you applying anything independent based on your own
20 number for you; right? 20 expertise as a life care planner and medical doctor
21 A. Several. Yeah. 21 in offering those figures, are you simply relying
22 Q. Okay. And that is the number that you use 22 on Fairhealth.org?
23 in terms of filling out, or imputing, or preparing 23 A. I'm relying on the database that determines
24 your life care plan as far as what this medical 24 the cost of cervical MRIs, for example, in this
25 care is going to cost in the future; correct? 25 case in that region.
Page 67 Page 69
1 A. Yeah. 1 Q. And do you know if Fairhealth utilizes
2 Q. You do not rely on any other data source, or 2 different rates, like private insurance versus
3 other information, or other statistical data, or 3 Medicare versus Medicare versus workers' comp? Do
4 anything other than Fairhealth.org in the procedure 4 you know if they utilize all of that information,
5 that you use; true? 5 or any of it, or --
6 A. True. 6 A. They do use that information for the bill
7 Q. All right. And as far as the particulars 7 charges, not the contracted rates. Now Medicare
8 that Fairhealth relies on in giving you that data, 8 has their own website where they show you how much
9 can you explain to us how they arrive there? How 9 they're paying in a given year. And if you up a
10 they get there? 10 private payer, I'm almost certain that that
ll A. So those are billed rates from providers in 11 information is priority. I don't think they would
12 that area from insurance companies, meaning 12 share that. To my knowledge, I don't know if
13. Medicare and private payers. 13 there's a database for BlueCross, or private payers
14 Q. All right. But as to the particular data, 14 in Texas.
15 where it comes from, the particular payors, 15 Q. But at least as far as the numbers you use,
16 particular billers, how large a server they use, or 16 you're relying only on Fairhealth.org and no other
17 how large a sample they use, you do not know that 17 database; correct?
18 information; true? 18 A. Correct.
19 A. I don't have the, you know, the explanation 19 Q. And nothing -- no independent analysis or
20 of benefits of each CPT code and service provider 20 investigation; true?
21 from the providers in that area. I don't have that 21 A. I haven't done a survey of costs in that
22 ~=raw data. 22 area. Correct.
23 Q. And as I think I understand it, what -- the 23 Q. And certainly, that amount is what you were
24 number that is given to you is what is charged, not 24 noting your opinion as to the charges in the future
25 what is accepted by a provider to perform that 25 is simply that it's the charges that might be
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 62 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 70..73
Page 70 Page 72
1 anticipated; correct? 1 on it?
2 A. Correct. 2 A. I don't recall that. But I do know for a
3 Q. It's not what those providers would accept 3 fact that, at least that last time I checked, they
4 in satisfaction for the services that they 4 have specific examples of how their database is
5 provided; true? 5 used by life care planners. So they do acknowledge
6 A. True. 6 that.
7 Q. And those, just like the pharmacy bills -- 7 Q. Would it be fair to summarize those
8 and we may have already addressed this. None of 8 disclaimers as saying, we try really hard to be
9 the charges, pharmacy or medical, do you reduce to 9 accurate, but we can be off. Is that fair?
10 present value; true? 10 A. I mean, I -- you're saying here where does
11 A. True. 11 it say that?
12 Q. And likewise, your numbers do not reflect 12 Q. Well, I'm just saying is that a good summary
13. that those charges may be higher in the future, or 13. of that disclaimer?
14 lower in the future, or changed; true? 14 A. What I just read has nothing to do with what
15 A. True. 15 you said. /
16 Q. Did you visit with any of Ms. Hills’ 16 Q. Well, does their disclaimer suggest, at
17 ‘treating doctors? 17 least to the consumer, that you cannot or you
18 A, No, sir. 18 should use caution in relying on our data, because
19 Q. Do you practice in Bell County? 19 while we try to be accurate, it can be inaccurate?
20 A. No. 20 A. Do you mind if I continue reading this?
21 Q. And you recognized that the Fairhealth 21 Q. Of course.
22 website has a disclaimer on it that there are 22 A. So for Exhibit 6, that's the next page.
23. limitations on its use; true? 23 Okay. Yes. I see what you're saying. Yeah.
24 A. I believe there's something to that effect. 24 Q. And just generally speaking, is that an
25 ‘Yeah. 25 accurate summary of essentially what that says?
Page 71 Page 73
1 Q. And I'll hand you what I will mark as 5 and 1 A. So on Exhibit 6, it says, despite our
2 6, I think. 2 efforts, the information on this site may be
3 (Exhibit Nos. 5 and 6 were marked 3  imaccurate, or incomplete, or out of date. We make
4 for identification.) 4 no representation or guarantee that the information
5 BY MR. PAYNE: 5 on the site is complete, accurate, or current.
6 Q. And I'll give you -- you can peruse it, and 6 Q. Do you know whether Ms. Hills missed any
7 then we'll talk about it in a second. 7 work because of her headaches?
8 A. I'm good if you want to ask. 8 A. I don't recall that.
3 Q. I don't -- not reading it word for word, but 3 Q. Do you know if it affected her other daily
10 can you offer us just a general summary of kind of | 10 activities?
il the disclaimer that they made? 1 A. I don't recall that.
12 A. So for health consumer website -- again, 12 Q. Do you know what Ms. Hills medical expenses
13 mine is not consumer website because they have a 13 have been in the past -- up to at least July of
14 public one, and I'm part of the, you know, the 14 2019?
15 members of they're not for consumer public access 15 A. That, I don't recall.
16 website, which -~ in their website, they 16 Q. I'll represent to you it's somewhere in the
17 specifically list life care planners as people that |17 neighborhood of $13,000 or at least according to
18 are using the software. 18 what's been provided to my office.
19 So we acknowledge that much. So it 19 And just so I'm clear, you understand
20 considers to say, and your -- you can plan for this | 20 that between 2016 and the middle of 2019, Ms. Hills
a1 thoroughly and provided solely for personal 21 has incurred medical expenses totalling
22 consumer use, and not for any commercial 22 approximately $13,000. Do you understand that?
23 professional research, litigation, or other 23 A. If you represent that, I believe you. Yes,
24 purpose. 24 sir.
25 Q. Do you know if your version has a disclaimer | 25 Q. And your life care plan suggests that she
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 63 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 74..77
Page 74 Page 76
1 will require treatment totalling how much per year? 1 time. You have billed The Carlson Law Fixm $7,200?
2 A. Total, a lower number of $713,802 or a 2 A. Yes.
3 higher number of $1,261,770. 3 Q. And what is that for? Is that just for the
4 Q. And it looks like years of duration is 48. 4 life care plan?
5 So what is that annually? 5 A. Yes.
6 A. Hold on. So annually it's $26,623.80. 6 Q. And that includes a rush fee?
7 Q. All right. And so, at least you're 7 A. Yes.
8 projections of approximately 20 or $26,000 a year, 8 Q. All right. And then you billed -- do you
9 that has not been borne out by her last three years 9 still bill $2,500 for your deposition?
10 ©6 of treatment; true? 10 A. I did today. Yeah.
il A. Are you saying incurred? 11 Q. All right. And if -- and I'm about done.
12 Q. Yeah. 12 So if it's two hours, you're not going to bill them
13 A. Correct. Yeah. 13° any more, are you?
14 Q. So three years -- let's say -- let's call it 14 A. I don't anticipate doing so.
15 12. Well, yeah, just because we can divide 12 15 Q. And have you been asked to appear at trial
16 pretty easy by three. So that's about 4,000 a year 16 in this case?
17 that she's incurred in the past, plus -- and you're 17 A, I don't recall that, but if I need to go,
18 suggesting, what, 20-something each year in the 18 I'll consider doing trial.
19 future? 19 Q. What do you bill for trial time?
20 A. $26,323.80. Yeah. 20 A. $5,000.
21 Q. All right. Dr. Miranda, you -- again, we've 21 Q. Do you -- how about if it's up in Waco?
22 talked about you were hired by -- 22 A. I haven't -- is this in Waco? I didn't know
23 A. I'm sorry. 23. that. I haven't thought about that. I don't think
24 Q. Of course. 24 = «so.
25 A. This one was with the occipital nerve 25 Q. Okay. At this time in the beginning of
Page 75 Page 77
1 blocks, you know. The other one was an average 1 2020, how many life care plans have you prepared in
2 annual cost of $14,907.80. So that's -- the one we 2 this person injury context?
3. just discussed was the higher number, and the one I 3 North of 250.
4 ‘just said is the one without the occipital nerve 4 Q. And how many depositions have you given?
5 blocks. 5 A. Deposition trial, north of 50.
6 Q. And to date, are you aware of Ms. Hills 6 Q. How many trial appearances have you given?
7 ~having any occipital nerve blocks? 7 A. I'm going to guess six to eight.
8 A. Not that I recall. 8 Q. When was the last one you gave?
9 Q. Okay. 9 A. Yesterday.
10 A. But it was said she was recommended Botox 10 Q. Really?
11 injections, which might -- I don't recall doing 11 A. Yeah.
12 specific research, but it might be more expensive 12 Q. In Travis County?
13 than the occipital nerve blocks. 13 A. Yes.
14 Q. But again, kind of back to this theme, for 14 Q. What was your opinion that you offered?
15 the past three years, Ms. Hills has not had any 15 A. It was a cervical spine injury.
16 type of occipital nerve blocks; true? 16 Q. And what -- and did you offer life care
17 A. Not that I recall. No. 17 opinions or as a treating physician?
18 Q. All right. And you -- at least one of your 18 A. No, As a life care planner.
19 averages, the higher average, suggests that she 19 Q. Okay. And what -- generally speaking, what
20 will need them annually for the next 48 years; 20 was your recommendation in that case?
21 true? 21 A, That was a cervical spinal cord stimulator
22 Yes. Well, two. 22 trial, and implant, and epidural steroid
23 Q. ‘Two per year? 23 injections.
24 A. Yeah. 24 Q. Have you testified live at trial in an
25 Q. All right. So again, you billed for your 25 instance involving migraine headaches or
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 64 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 78..81
Page 78 Page 80
1 posttraumatic headaches? 1 lesioning, spinal cord stimulators, and things of
2 A. Not that I recall. 2 that nature.
3 Q. Have you offered deposition testimony on 3 So we get a better expertise doing those
4 occasion involving posttraumatic headaches or an 4 procedures in the fellowship of pain medicine. I
5 opinion involving that? 5 was grandfathered into the brain injury medicine
6 A. They're rare. Not that I recall. 6 board.
7 Q. I did fail to ask you for one, but do you 7 Q. Okay. And what do you mean by that?
8 still have an Excel spreadsheet of all of your 8 A. I didn't have to do a fellowship to sit for
9 testimony? 9 the board.
10 A. Ido. It wasn't asked of me, but I have 10 Q. Okay. But you -- what did sitting for the
11 one. Yeah. 11 board entail?
12 Q. And is it up-to-date, including yesterday? 12 A. Well, you have to be board certified in
13 A. Yes. 13 physical medicine and rehabilitation, and have
14 Q. All right. Well, Dr. Miranda, it's always a | 14 experience treating people with brain injuries.
15 pleasure. I appreciate you being so candid with 15 Q. Okay. And then you sit for an exam?
16 me. 16 A. You sit for an exam. Yeah.
17 A. Sure. 17-0. “Okay. And is it something extra to pursue
18 MR. PAYNE: And with that, I pass 18  -- like, do most physical medicine rehab doctors
19 the witness. 19 also have board certifications in pain medicine, or
20 - - - 20 is that something -- are those two separate
a1 CROSS-EXAMINATION 21. certifications?
22 - ore 22 A. They're two separate ones. Yeah.
23. BY MS. PESCHEL: 23 Q. Okay. And it is my -- so you testified
24 Q. Good afternoon, Dr. Miranda. 24 earlier you were certified as a life care planner;
25 A. Hi. 25 correct?
Page 79 Page 81
1 Q. I just want to kind of circle back to a few 1 A. Yup.
2 things. Now, you stated that your speciality areas 2 Q. Can you explain to the jury what a life care
3 were pain management, physical medicine, 3. planner does?
4 rehabilitation, and brain injury; is that correct? 4 A. So like in this case, a life care planner --
5 A. Brain injury and medicine. Yeah. § when I can, I examine the patient, I interview the
6 Q. Okay. And for the jury, can you please just 6 patient, I review the medical records, and I make
7 ‘briefly describe what each of those specialty areas 7 recommendations to future care, and the cost
8 are? 8 related to that future care.
9 A. So, physical medicine and rehabilitation, 9 Q. Okay. And are there certain requirements
10 the residency entails mostly an in-patient and 10. that you have to became a certified life care
11 out-patient setting. The in-patient setting, we 11 planner?
12 take care of patients that have more serious 12 A. Well, the overwhelming majority of life care
13. musculoskeletal, or central nervous system 13. planners are not doctors. They are -- they can be
14 conditions, like strokes, spinal cord injury, hip 14 vocational rehab experts, they can be nurses,
15 xreplacements, multiple fractures, and multiple 15 physical therapist, or occupational therapist,
16 bones, polytrauma, subarachnoid hemorrhage. What 16 psychologist.
17 else? Joint replacements, cerebral palsy. ‘That's 17 So you have to have some form of
18 the inpatient side. On the outpatient side, we 18 background in the healthcare arena, and then you
19 take care of patients that have either headaches, 19 have to complete 80 credit hours. And then --
20 or neck pain, back pain, or things of that nature. 20 that's online. And then 40 credit hours done at a
21 Yeah. 21 life center. And then you sit for an exam and you
22 Q. Okay. And -- 22 pass.
23 A. And, I'm sorry, so the pain medication 23 Q. Okay. And why is there a need for life care
24 component is where we trained on how to do a spinal 24 planners versus simply asking a doctor who's
25 injections, you know, like epidurals, frequency of 25 treating a patient what that future care is going
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 65 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 82..85
Page 82 Page 84
1 to cost them? 1 (At this time, back on the record.)
2 A. So the life care planner, you know, at least 2 THE VIDEOGRAPHER: We are back on
3. in my experience of treating conditions like this, 3 the record at 5:17 p.m.
4 and we have seen some extents what the outlook is 4 BY MS. PESCHEL:
5 for some of these patients. And based on that 5 Q. All right. Thank you for taking that short
6 experience, and what we learned in the courses of 6 break and taking the time to review those records,
7 life care planning, and make the recommendations of 7 Dr. Miranda.
8 future care. 8 A. Yeah. No problem.
9 Mind you though, being a physical medicine 9 Q. I marked them as Exhibit 7. Have you had
10 and rehab doctor, you know, and pain medicine, I 10 the opportunity to look through the pages handed to
11 didn't necessarily have to be a certified life care 11 you as Exhibit 7?
12. planner, but that's why I wanted to have that extra 12 A. Yes, ma'am.
13. training. 13 (Exhibit No. 7 was marked for
14 Q. Okay. But do you typically see treating 14 identification. )}
15. doctors who are treating a patient actually going 15 BY MS. PESCHEL:
16 out and telling their patients what this future 16 Q. Okay. And so, when you wrote your report
17 care if going to cost without being a life care 17 and reviewed Ms. Hills' records, you did not have
18 planner? 18 the opportunity to review any of her prior records,
19 A. Really rare. I've never seen it. 19 did you?
20 Q. Okay. And -- 20 A. No. Prior to the fall.
21 A. With some exceptions like talking about a1 Q. Prior to the fall. Correct. So your
22 cervical recommendation. I've seen that with an 22 opinions at that time were based on just -- they
23. associated cost. So but that exception, I don't 23 were based on your physical examination?
24 recall seeing any other scenario. 24 A. Physical examination, medical records I
25 Q. Okay. So for something 30 or 40 years down 25 reviewed, and my training, and expertise.
Page 83 Page 85
1 the line? 1 Q. Okay. And that was her record review of --
2 A. Something like that. 2 not just got Scott & White records, but also
3 Q. Okay. And who certifies life care planners? 3. chiropractic records and pain management records;
4 A. It's International Commission and Healthcare 4 is that correct?
5 Certification. 5 A. I reviewed the pain management records as
6 Q. Okay. And what kind of organization is 6 well. Yeah. Correct.
7 ~~ that? 7 Q. And is it typical or industry standard for a
8 A. It's an organization that basically 8 life care planner to actually perform a physical
9 maintains the standards, and publications of the 9 examination before creating a life care plan?
10 standards and articles regarding life care 10 A. You don't have to.
11 ~~ planning. 1 Q. Okay. And what benefit does performing a
12 Q. Where are they out of? 12 physical examination provide you?
13 A. I don't recall that. 13 A, A physical exam can correlate things you
14 Q. Okay. Earlier you got a lot of questions 14 already suspect from reading the records and
15 regarding your basis for your opinions as to 15 talking to the patient.
16 Ms. Hills having posttraumatic headaches, including 16 Q. Okay. And in this case when you reviewed
17. questions regarding her past medical records. 17 Rose's records, and then you performed your
18 What I'd like to do is hand you a stack 18 physical exam, what specific findings from your
19 of records that I actually received yesterday 19 physical exam corroborated her records?
20 evening. And I would like to go off the record, 20 A. So mostly the tenderness in her neck and the
21 and take a short break, and let you look through 21 limited range of motion of her cervical spine.
22 ~+these, if that's okay. 22 Q. Okay. And you just today had the
23 THE VIDEOGRAPHER: We are off the 23. opportunity to review, I want to say, past records
24 record 4:52 p.m. 24 all the way from around May or June 2016, which
25 (At this time, off the record.) 25 would be months prior to this incident, and back
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 66 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 86..89
Page 86 Page 88
1 all the way to -- I want to say they go to 2011 or 1 Q. What is a hermiation?
2 112? 2 A. Soa disc herniation is a displacement of
3 2008, I believe. 3 one of the discs of the -- in her case, the
4 Q. 2008? Okay. 4 cervical spine or the neck. Basically, the
5 A. Or something like that. 5 structure that moved in relation to where it was
6 Q. Is that correct? 6 originally. It's displaced.
7 A. I think it's 2008. Yeah. 7 Q. Okay. Is it common -- do you see patients
8 Q. Okay. From your review of those records 8 in your practice spend thousands of dollars for
9 here today, is there anything in those records that 9 medication needlessly?
10 makes you change your opinions? 10 A. No.
1 A. No, matam. 11 Q. If they're not in pain?
12 Q. Is there anything in those records that 12 MR. PAYNE: Objection. Leading.
13. indicates to you that Ms. Hills was having any kind 13 THE WITNESS: No. They were
14 of active treatment for ongoing migraine issues 14 medications -- in my case, they're in
15 prior to this fall? 15 pain.
16 A. Not that I can think of. 16 BY MS. PESCHEL:
17 Q. Or actually, is there a difference between 17 Q. And you probably -- in your practice, do you
18 migraines and posttraumatic headaches? 18 get a sense if somebody is being honest with you?
19 A. Yeah. So the intensity of a posttraumatic 19 A. Ican. I mean, I'm not perfect obviously.
20 headache can be worse. You know, location can be 20 I mean, I take them at face value.
21 more generalized. The frequency could be more, you 21 Q. Did you feel like when you met with
22 ‘know. 22 Ms. Hills, and you examined her that she was being
23 Q. Okay. And did you see any medications that 23 truthful?
24 she was actively taking in that time period prior 24 A. Yeah.
25 to this fall back to 2008 that would indicate that 25 Q. I want to kind of switch gears a little bit,
Page 87 Page 89
1 she was having the same injuries that you found her 1 and talk about the database you use when coming up
2 to be diagnosed with from this fall? 2 with the numbers in your life care plan.
3 A. Not that I can think of. 3 Are you familiar with the methodology
4 Q. Are the injuries that Ms. Hills sustained 4 typically accepted in the field of life care
5 after this fall, are those similar to injuries you 5 planning?
6 treat in your practice on a daily basis? 6 A. Yes, ma'am.
7 A. Yes, ma'am. 7 Q. And the methodology that you used to prepare
8 Q. And is it common for a neck injury to cause 8 Ms. Hills' life care plan, is that consistent with
9 a posttraumatic headache? 9 the methodology you're familiar with?
10 A. It can. Yeah. 10 MR. PAYNE: Objection. Leading.
11 Q. And it's not necessarily going to be an 11 THE WITNESS: Yes, ma'am.
12 immediate thing, is it? 12. BY MS. PESCHEL:
13 MR. PAYNE: Objection. Leading. 13 Q. And what methodology is that?
14 THE WITNESS: Correct. 14 A. The methodology that I use here is the
15 BY MS. PESCHEL: 15 methodology that's used by life care planners.
16 Q. How long can it take for a posttraumatic 16 Like I said, when you can you examine the patient,
17 headache to set. in? 17 you do a physical exam, I interview the patient, I
18 A. My experience, it could be a week or 18 review the medical records. And then you
19 sometimes more. 19 determine, you know, the future care needs of that
20 Q. Okay. Can you explain for the jury, because | 20 patient. And then you calculate the associated
21 you talked a little bit about this that she had 21 costs of that future care.
22 some disc issues with her spine. What is the disc | 22 Q. And a life care plan is not necessarily done
23 -- I think you called it a herniation; is that 23 to anticipate all future needs?
24 correct? 24 A. Correct. This is a minimal care life care.
25 A. Yes. 25 Yeah.
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 67 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 90..93
Page 90 Page 92
1 Q. Okay. On Exhibit 2 -- when we are talking 1 do you recall that?
2 about Exhibit 2, are you familiar with different 2 A. I saw a mention of history of migraines.
3 medical facilities, as you're a medical 3 Yes, sir.
4 professional, that charge both professional charges | 4 Q. Including the date -- and we've already
5 and then they charge separate facility charges? 5 talked about this. She referenced a history of
6 A. Yes. 6 migraine headaches on the date of the event at the
q Q. Is that quite common? 7 Sam's Club; true?
8 A. Yes, matam. 8 A. Yes.
9 MR. PAYNE: Objection. Leading. 9 Q. Do you know if ~~ you've said you've now
10 BY MS. PESCHEL: 10 prepared about 250 of these life care plans; right?
iL Q. So, if I portray to you that Exhibit 2 is 11 A. North of that.
12 just the professional charges -- do you see that 12 Q. More than that. Do you know and have you
13 there? 13 verified if any plaintiff in a personal injury
14 A. Yes. 14 lawsuit has implemented a life care plan that you
15 Q. So when you're being asked questions about 15 recommended?
16 the cost of an MRI -- if I portray to you that 16 A. I don't recall that.
17 Baylor Scott & White has facility charges as well, 17 Q. Do you know if that's ever been done?
18 you're not getting the full cost of the MRI just by | 18 A. Not that I recall.
19 the professional charges; would that be correct? 19 Q. Do you know if Ms. Hills has implemented
20 MR. PAYNE: Objection. Leading. 20 your plan?
21 THE WITNESS: Yes. Yeah. That's al A. Well, I know she continues to treat
22 correct. 22 recently. But I don't know for certainty if she
23. BY MS. PESCHEL: 23 follows the plan.
24 Q. Okay. Are all the opinions that you gave 24 Q. Well, in fact, you would have seen Ms. Hills
25 today within a reasonably degree of medical 25 on exactly one occasion when you performed the
Page 91 Page 93
1 certainty? 1 physical examination; correct?
2 A. Yes, matam. 2 A. Yes.
3 Q. And was your prediction for her future 3 Q. You did not meet with her again to actually
4 treatment based on your experience, expertise, 4 go over your recommendations; true?
5 training, education, and review of the relevant 5 A. True.
6 medical literature? 6 Q. I think you said earlier you would assume
7 A. Yes, ma'am. 7 that her attorneys would share your life care plan
8 Q. Is there anything else we haven't asked you 8 with her, but that's all that is is an assumption;
9 that you think is significant? 9 true?
10 A. Not that I can think of. 10 A. Yeah. I haven't confirmed if they have or
il Q. Okay. 11 snot.
12 MS. PESCHEL: I'l] pass the 12 Q. And so you have not -- just so we are clear:
13 witness. 13 You have not sat down with Ms. Hills and said,
14 - oes 14 these are my recommendations for you in the future;
15 REDIRECT EXAMINATION 15 true?
16 - of 16 A. True.
17. ~BY MR. PAYNE: 17 Q. And you don't know if that's ever been done;
18 Q. Doctor, you've now at the request of 18 true?
19 plaintiff's counsel have reviewed at least some of | 19 A. By somebody other than me? I don't know
20 Ms. Hills' medical records predating the event at 20 that. Yeah.
21 the Sam's Club; correct? al Q. Okay. On the ~~ do you know -- have you
22 A. Yes, sir. 22 reviewed with any particularity Ms. Hills’ past
23 Q. And you saw at least three references to a 23 medical charges or what her providers have accepted
24 history of migraine headaches that predate the 24 for her charges?
25 event at Sam's. Do you -- just generally speaking, | 25 A. I don't recall with exact detail of that.
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 68 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 94..97
Page 94 Page 96
1 No. 1 Q. Why did you move to Texas from Florida?
2 Q. All right. So at to what Baylor charged her 2 A. So I lived in Florida for several years.
3 facility fee or otherwise for the MRI, you simply 3 You know, I moved to Miami, Gainsville,
4 don't know; right? 4 Jacksonville, and I was waiting for my wife to
5 A. Well, I mean, what you showed me and I do 5 finish her training. And we talked about staying
6 have some billing records. But to my recollection 6 in Florida, but together we decided to leave the
7 right now, I can't tell you, you know, item by item 7 state. We've heard good things about Austin. So
8 what they are. 8 here we are.
9 Q. And so, as far as any of the treatment that 9 Q. Is there any other reason?
10 she's had in the past, what was billed for it, and 10 A. Not that I can think of.
11 what she -- and what was accepted for it, that was 11 Q. Did it have anything to do with some
12 not a part of the numbers that you arrived at as 12 allegations about overprescribing pain medication?
13. far as future care; true? 13 A. No. I did have several lawsuits regarding
14 A. Well, remember though the database assumes 14 deformation from several pharmacies, and you know,
15 that, you know, miltiple providers are billing in 15 it was litigated. One went to trial, and the other
16 that data. But I did not specifically include 16 three settled out of court. And I have attorneys
17. ~Baylor Scott & White's numbers in my projections. 17 for that, if you're interested in talking to them.
18 Q. Do you consider yourself to be in the best 18 Q. Did that have anything to do with you moving
19 place for this case to offer an opinion as to 19 your practice from Florida to Texas?
20 causation? 20 A. It wasn't a pleasant experience, you know,
21 A. I feel good enough to make that 21 but I have family in Florida. And the town where
22 xecommendation. Yes, sir. 22 +that occurred was in Lake City, Florida in
23 Q. And that's based on a review of medical 23 Gainsville. I have family in Orlando so I had, you
24 vecords that postdate the accident, up until 30 24 know, some ties. And we still go to Florida quite
25 minutes ago, and at most, a one-hour physical 25 often. We have family there, you know. But at the
Page 95 Page 97
1 examination of the plaintiff; true? 1 end of the day, we just decided to leave.
2 A. And also my experience and training. Yes, 2 Q. Do you have hospital privileges at the
3. sir. 3 Baylor facilities? Baylor Scott & White
4 Q. Do you think Ms. Hills' treating doctors 4 facilities?
5 would be in a better position to offer an opinion 5 A. No, sir.
6 as to causation? 6 Q. Do you have hospital privileges at the St.
7 A. I mean, I don't feel in this particular 7 David facilities?
8 case. I mean, they also agree with diaqosis of 8 A. No.
9 posttraumatic headaches, by the way. 9 Q. What about the Seton, which I guess is
10 Q. And again, we've talked about that. And 10 now --
11 their basis and your basis of posttraumatic 11 A. Ascension?
12 headaches is based on what she told you and them 12 Q. Yeah.
13. only; true? 13 A. No.
14 A. True. 14 Q. Do you have hospital privileges with
15 Q. And you do not intend to be the physician -- 15 Ascension?
16 you've recommended, in the alternative, these nerve 16 A. No, sir.
17 blocks; true? 17 Q. Is it fair to say you do not consider
18 A. I'm sorry? What? 18 yourself an expert in finance, accounting, or
19 Q. You have offered, in the alternative, that 19 economics; true?
20 Ms. Hills undergo these nerve blocks; true? 20 A. True.
21 A. That's the other more -- less conservative 21 Q. Okay.
22 life care plan. Yes. 22 MR. PAYNE: Doctor, again, I thank
23 Q. And is it your intention that you would be 23 you for your time. That's all I have.
24 the physician to perform those? 24 I pass the witness.
25 A. Nope. 25 THE WITNESS: Thank you.
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 69 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 98..101
Page 98 Page 100
L MS. PESCHEL: And I promise I'll be 1 WITNESS CORRECTIONS AND SIGNATURE
2 quick. 2
3 MR. PAYNE: Ut-oh. 3 Please indicate changes on this sheet of
4 MS. PESCHEL: I have one follow-up. 4 paper, giving the change, page number, line
5 THE WITNESS: Don't get up out of 5 number and reason for the change. Please sign
6 the chair. 6 each page of changes.
7 MS. PESCHEL: I know. I'm sorry. 7° + PAGE/LINE CORRECTION REASON FOR CHANGE
8 ~ mom 8
9 RECROSS- EXAMINATION 9
10 - = & 10
11 BY MS. PESCHEL: it
12 Q. So earlier you testified that when you used 12
13 the Fairhealth database to determine future costs, 13
14 it's not predicated on your insurance reimbursement | 14
15 rates; correct? 15
16 A. Yes. 16
17 Q. And if you were to utilize the database that 17
18 was predicated on insurance reimbursement rates, 18
19 would that be proper methodology for a life care i9
20 planner? 20
21 A. No. 21
22 Q. Why not? 22
23 A. We don't use any collateral source when we 23
24 do our costing analysis. It's part of the 24
25 standards of life care planning. 2s
Page 99 Page 101
1 Q. Okay. 1
2 MS. PESCHEL: That is my last 2
3 question, so I will reserve. 3
4 MR. PAYNE: All right. This 4 et
5 doesn't have to be on the -- it really 5 HECTOR MIRANDA-GRAJALES, M.D.
6 doesn't have to be on either record. So 6
7 we can go off. 7 I, HECTOR MIRANDA-GRAJALES, M.D., have read the
8 THE VIDEOGRAPHER: Okay. This -- 8 foregoing transcript and hereby affix my
3 we are off the record at 5:34 p.m. 9 signature that same is true and correct,
10 - - - 10 except as noted on the previous page(s), and
li (Whereupon, the videotape 11 that I am signing this before a Notary Public.
12 deposition of HECTOR MIRANDA~GRAJALES, 12 $$
13 M.D. concluded at 5:34 p.m.) 13 HECTOR MIRANDA-GRAJALES, M.D.
14 14 State of Texas }
15 15 County of }
16 16
17 17 Before me, , on this day
18 18 personally appeared HECTOR MIRANDA-GRAJALES,
19 19 M.D., known to me or proved to me under oath
20 20 or through
an 21 (description of identification card or other
22 22 document}, to be the person whose name is
23 23 subscribed to the foregoing instrument and
24 24 acknowledge to me that they executed the same
25 25 for the purposes and consideration
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 70 of 77

ROSE HILLS vs SAM'S EAST, INC., ET AL.

 

 

 

 

 

 

 

Hector Miranda-Grajales, M.D. on 01/16/2020 Pages 102..103
Page 102
1 therein expressed.
2 Given under my hand and seal of office on
3 this, the day of » 2020.
4
5 Notary Public for and in
6 The State of Texas
7 Commission Expires
8
9
10
12
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Page 103
i REPORTER'S CERTIFICATION
TO THE VIDEOTAPE DEPOSITION OF
2 HECTOR MIRANDA-GRAJALES, M.D.
TAKEN ON JANUARY 16, 2020
3
4 I, Noelle R. Nevius, a Notary in and
for the State of Texas, hereby certify that
5 this deposition transcript is a true record of
the videotape testimony given by the witness
6 name herein, after said witness was duly
sworn/affirmed by me.
7 I further certify that I am neither
attorney nor counsel for, related to, nor
8 employed by any of the parties to the action
in which this testimony was taken. Further, I
9 am mot a relative or employee of any attorney
of record in this cause, nor do I have a
10 financial interest in the action.
The original videotape deposition
il transcript was delivered to the attorney party
who asked the first question appearing in the
12 transcript on January 16, 2020. Brett Payne
was the attorney present at the time of taking
13 this videotape deposition.
14
15
Noelle R. Nevius
16 Notary in and for
The State of Texas
17
148
19
20
21
22
23
24
25
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 71 of 77

EXHIBIT D

 

 

DEFENDANTS’ MOTION TO EXCLUDE PLAINTIFF’S EXPERT OPINIONS PAGE 14

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 72 of 77

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WACO DIVISION
ROSE HILLS, §
Plaintiff §
§
Vv. § CIVIL ACTION NO. 6:18-cv-301-ADA
§
SAM’S EAST, INC., SAM’S CLUB, and §
WAL-MART, INC., formerly known as §
WAL-MART STORES, INC., §
Defendants §

PLAINTIFF ROSE HILL’S EXPERT DISCLOSURES

To: Defendants, Sam’s East Inc., Sam’s Club, and Wal-Mart, Inc., formerly known as Wal-
Mart Stores, Inc., by and through their attorneys of record Brett H. Payne and Katie
McLean, WALTERS, BALIDO & CRAIN, L.L.P., 9020 N. Capital of Texas Highway,
Building I, Suite 225, Austin, Texas 78759

Plaintiff, ROSE HILLS makes these expert disclosures as required by Federal Rule of Civil

Procedure 26 (a)(2).
I.
A. IDENTITY OF EXPERTS
1. Plaintiff may use the following persons at trial to present evidence under Federal Rule of

Evidence 702, 703, or 705:

a. Retained Expert Witnesses

1) Jason T. English, M.S., CSP, P.E.
543 William D Fitch Parkway

Suite 112

College Stations, TX 77845

(979)43 1-0702

2) Dr. Hector A. Miranda-Grajales, MD, FAAPM&R, CLCP
4201 Bee Caves Rd.

Suite C-213

West Lake Hills, Texas 78746

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 73 of 77

(512) 960-4717

b. Non-Retained Expert Witnesses

Pain Specialists of Austin

Gary L. Heath, MD

Including its physicians, nurses, employees, staff, and records custodians
1210 South 31st Street

Temple, Texas 76504

(512) 485-7200

Baylor Scott & White Health Medical Center & Clinics—Temple

Jason Noel Collins, MD

Carla Christine Khalaf McStay, MD

Garrett Fitzpatrick Frantz, MD

Dorian Frederick Drigalla, MD

David Harold Uhrbrock, MD

Including its physicians, nurses, employees, staff, and records custodians
2401 South 31st Street

Temple, Texas 76508

(254) 724-2111

Baylor Scott & White Health Medical Center & Clinics—Temple Westfield Clinic
Jennifer Konvicka Flory, MD

Including its physicians, nurses, employees, staff, and records custodians

7556 Honeysuckle Road

Temple, Texas 76502

(254) 742-7400

Baylor Scott & White Health — Scott & White Pavilion
Christopher Jason Burnett, MD

Jennifer Konvicka Flory, MD

Christopher Mark Sirianni, MD

Elwood Fray Williams, MD

Christina Maria Cabret-Aymat, MD

Bret Wardle, PT

Including its physicians, nurses, employees, staff, and records custodians
1815 South 31st Street

Temple, Texas 76504

(254) 724-2111

Comprehensive Injury Treatment Services
Patrick McHorse, DC

Ronald M. George, DC

Chris Price, DC

 

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 74 of 77

Including its chiropractors, physicians, physical therapists, nurses, nurse
practitioners, employees, staff, and records custodians

1602 West Avenue A, Suite B

Temple, Texas 76504

(254) 899-2225

B. INFORMATION FROM RETAINED OR SPECIALLY EMPLOYED EXPERTS

2. The following persons are those whom Plaintiff has retained or specially employed to

provide expert testimony or whose duties as Plaintiff's employee regularly involve giving expert

testimony:

Jason T. English, M.S., CSP, P.E.

Dr. Hector Miranda-Grajales, MD, FAAPM&R, CLCP

3. Plaintiff attaches a written report for each retained or specially employed expert. Each

report is prepared and signed by the expert and contains the following:

ii.

iii.

A complete statement of all opinions the expert will express and the basis and
reasons for them.

The facts or data considered by the expert in forming the opinions.

Any exhibits that will be used to summarize or support the opinions.

iv. Accurriculum vitae, résumé, or other listing of each expert’s qualifications.
v. A list of all publications authored by the expert in the previous ten years.
vi. A list of all other cases in which the expert testified as an expert at trial or by
deposition during the previous four years.
vii. A statement of the compensation to be paid for the study and testimony in the case.
C. INFORMATION FROM NONRETAINED EXPERTS
4, The following persons are those who are not required to provide a written report:

physicians, nurses, employees, staff, and records custodians for:

3

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 75 of 77

Baylor Scott & White Health Medical Center & Clinics- Temple;

Baylor Scott & White Health Medical Center & Clinics- Temple Westfield Clinic;
Baylor Scott & White Health Medical Center & Clinics- Scott & White Pavilion
Comprehensive Injury Treatment Services

Pain Specialists of Austin.

5. Pursuant to FED. R. Civ. P. 26(a)(2)(C) for the above identified nonretained experts

Plaintiff identifies the following:
a. The subject matter on which the expert is expected to present evidence.

b. | Asummary of the facts and opinions on which the expert is expected to testify.

The experts listed above who are health care providers may testify about the health care
provided to Plaintiff and other subjects or issues within their expertise, to include but not
limited to:

(a) the injuries Plaintiff sustained as a result of the incident made the basis of this
lawsuit;

(b) that the incident was a cause of Plaintiff’s injuries;

(c) their diagnoses and prognoses of Plaintiff's condition;

(d) that Plaintiff’s injuries were caused or aggravated by the incident made
the basis of this lawsuit;

(e) the treatment they provided to Plaintiff;

(H that Plaintiff suffered pain and physical and mental impairment in the

past;

(g) that Plaintiff may suffer pain and physical and mental impairment in the
future;

(h) that the services provided to Plaintiff were medically necessary;

(i) that the charges for the medical services were reasonable at the time and
place they were provided;

G) that Plaintiff may or will require medical treatment in the future; and

(k) the reasonable charges for any future necessary medical services.

For a further explanation of the opinions of the nonretained experts identified above see
the provided medical records.

Plaintiff reserves the right to elicit expert testimony from individuals designated by the
Defendant and any persons listed as persons with knowledge of relevant facts should they
be so qualified.

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 76 of 77

Respectfully Submitted,

THE CARLSON LAW FIRM, P.C.
2010 SW HK Dodgen Loop, Suite 201
Temple, Texas 76504

(254) 771-5688

FAX (254) 771-0655

By: /s/ Julie L. Peschel

Julie L. Peschel

SBN: 24052308
joeschel@carlsonattorneys.com
Philip J. Koelsch

SBN: 24110103
pkoelsch@carlsonattomeys.com
Attorneys for Plaintiff

 

 
Case 6:18-cv-00301-ADA-JCM Document 20 Filed 01/31/20 Page 77 of 77

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and correct copy of the above and foregoing
instrument has been served upon all known counsel of record by email and certified mail on this
the 18" day of July, 2019.

VIA EMAIL: katie.sacra@wbclawfirm.com / paynevfax@wbclawfirm.com
VIA CMRRR: 91 7199 9991 7035 3568 0296

Brett Payne / Katie McLean

Waiters, Balido & Crain, L.L.P.

9020 N. Capital of Texas Highway

Building II, Suite 225

Austin, Texas 78759

/s/ Julie L. Peschel
Julie L. Peschel

 

 
